Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 1 of 71




                     Exhibit 2
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 2 of 71




            SUPREME COURT
         OF THE UNITED STATES

         IN THE SUPREME COURT OF THE UNITED STATES

- - - - - - - - - - - - - - - - - -

AMG CAPITAL MANAGEMENT, LLC,                )

ET AL.,                                    )

                Petitioners,               )

             v.                            ) No. 19-508

FEDERAL TRADE COMMISSION,                   )

                Respondent.                )

- - - - - - - - - - - - - - - - - -




Pages:    1 through 62

Place:    Washington, D.C.

Date:     January 13, 2021



          HERITAGE REPORTING CORPORATION
                        Official Reporters
                  1220 L Street, N.W., Suite 206
                    Washington, D.C. 20005
                         (202) 628-4888
                  www.hrccourtreporters.com
              Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 3 of 71


                                                              1


  1       IN THE SUPREME COURT OF THE UNITED STATES

  2    - - - - - - - - - - - - - - - - - -

  3    AMG CAPITAL MANAGEMENT, LLC,            )

  4    ET AL.,                                 )

  5                    Petitioners,            )

  6                  v.                        ) No. 19-508

  7    FEDERAL TRADE COMMISSION,               )

  8                    Respondent.             )

  9    - - - - - - - - - - - - - - - - - -

10

11                        Washington, D.C.

12                   Wednesday, January 13, 2021

13

14                   The above-entitled matter came on for

15     oral argument before the Supreme Court of the

16     United States at 10:00 a.m.

17

18     APPEARANCES:

19     MICHAEL PATTILLO, ESQUIRE, Fernandina Beach, Florida;

20          on behalf of the Petitioners.

21     JOEL R. MARCUS, ESQUIRE, Washington, D.C.;

22          on behalf of the Respondent.

23

24

25




                 Heritage Reporting Corporation
              Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 4 of 71

                                                              2


  1                    C O N T E N T S

  2    ORAL ARGUMENT OF:                              PAGE:

  3    MICHAEL PATTILLO, ESQ.

  4         On behalf of the Petitioners                  3

  5    ORAL ARGUMENT OF:

  6    JOEL R. MARCUS, ESQ.

  7         On behalf of the Respondent                 30

  8    REBUTTAL ARGUMENT OF:

  9    MICHAEL PATTILLO, ESQ.

10          On behalf of the Petitioners                59

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




               Heritage Reporting Corporation
              Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 5 of 71

                                                              3


  1                  P R O C E E D I N G S

  2                                            (10:00 a.m.)

  3                CHIEF JUSTICE ROBERTS:     We will hear

  4    argument this morning in Case 19-508, AMG

  5    Capital Management versus the Federal Trade

  6    Commission.

  7                Mr. Pattillo.

  8                 ORAL ARGUMENT OF MICHAEL PATTILLO

  9                    ON BEHALF OF THE PETITIONERS

10                 MR. PATTILLO:    Thank you, Mr. Chief

11     Justice, and may it please the Court:

12                 The FTC Act's test, structure, and

13     purpose make clear that when Section 13(b)

14     authorizes the Commission to seek a permanent

15     injunction, it means just that, a permanent

16     injunction as traditionally understood.        It does

17     not mean injunctions and all equitable relief or

18     injunctions and monetary relief for past harms.

19                 Three features of the Act make that

20     especially clear.     First, 13(b) is limited to

21     cases where someone is violating or is about to

22     violate the Act.     That limit to ongoing or

23     imminent violations would make no sense if 13(b)

24     authorized retrospective monetary relief for

25     past harms.




               Heritage Reporting Corporation
              Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 6 of 71

                                                              4


  1                Second, where the Act allows relief

  2    beyond injunctions, it says so.       Section 5(l)

  3    authorizes an injunction and further equitable

  4    relief as appropriate.      That language would have

  5    been pointless if the word "injunction" itself

  6    implied all equitable relief.

  7                Third, another provision, Section 19,

  8    authorizes monetary relief for past consumer

  9    injury.    But it provides safeguards, including a

10     statute of limitations, a heightened proof

11     requirement, and notice to victims.        Those

12     limits would be meaningless if they could be

13     evaded under 13(b).

14                 Even if there were a presumption that

15     mentioning a specific type of equitable relief

16     meant all equitable relief, and there should not

17     be, those three features overcome it.

18                 To be clear, the Commission can get

19     retrospective relief for consumer harm, but it

20     must invoke Section 19, the mechanism Congress

21     provided for that purpose.      That makes sense.

22     Because the Act's prohibitions are broad and

23     general, Congress, since 1914, made agency

24     processes the primary enforcement mechanism so

25     the agency can apply its expertise and give




                 Heritage Reporting Corporation
              Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 7 of 71

                                                                5


  1    businesses notice on what is prohibited.

  2                Section 13(b), by contrast, is a

  3    narrow supplement for threatened harm where the

  4    Commission must come to court to stop the

  5    conduct quickly.     Where there is more time, like

  6    for backward-looking remedies, there was no

  7    reason for Congress to bypass agency

  8    responsibilities to provide guidance.

  9                CHIEF JUSTICE ROBERTS:     Mr. Pattillo,

10     one of the issues with your reading of the

11     statute is that it was passed roughly 50 years

12     ago, and in the intervening years, there's been

13     a significant change in how this Court

14     interprets statute -- statutes.

15                 Back when this one was passed, we had

16     a pretty free-wheeling approach.       You know, we

17     weren't as confined to the specific language.

18     You sort of looked at what Congress had in mind

19     and -- and figured out the meaning in light of

20     that.

21                 And, of course, today, we have a more

22     disciplined approach, you know, I think more

23     suited to our role under the Constitution.         But

24     shouldn't we construe this statute in the

25     environment in which Congress passed it in light




               Heritage Reporting Corporation
              Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 8 of 71

                                                              6


  1    of the, as I said, more free-wheeling approach?

  2                And I think there'd be a lot more

  3    leeway to your friend on the other side argument

  4    about an expansive reading of some of the

  5    language.

  6                So why -- why do we sort of adopt a --

  7    I don't know what it is -- a view that -- that

  8    is current today but wasn't current back then?

  9                MR. PATTILLO:    Your Honor, I have two

10     responses to that question.       The first is that

11     this Court rejected a very similar argument in

12     Alexander v. Sandoval.      The argument was made

13     that, listen, at the time that Title VI of the

14     Civil Rights Act was enacted, the Court at that

15     time followed what you referred to as the more

16     free-wheeling approach to implying causes of

17     action and implied remedies.

18                 And the Court said, be that as it may,

19     you know, we have since sworn off that method of

20     statutory interpretation and we decline, you

21     know, one -- one last drink.       And I think that

22     that applies equally here.      Whether or not that

23     was the motive at the time 13(b) was enacted,

24     the reasoning of Alexander versus Sandoval --

25                 CHIEF JUSTICE ROBERTS:     Yeah, no, I --




               Heritage Reporting Corporation
              Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 9 of 71

                                                               7


  1                MR. PATTILLO:    -- holds --

  2                CHIEF JUSTICE ROBERTS:     -- I know

  3    that's -- I know that's what we said.        Maybe I

  4    just don't find that so -- so compelling.

  5    It's -- it's -- it's -- you know, we try to look

  6    at language as it was understood in other

  7    contexts when we're interpreting provisions.

  8    You know, we go back to the, you know, 1860

  9    treatise and say what did that mean back then,

10     and we don't look at a contemporary dictionary.

11                 Do you have any argument besides what

12     we said in Sandoval?

13                 MR. PATTILLO:    Yes, I do.    The theory

14     that Congress somehow thought permanent

15     injunction carried with it all equitable relief

16     when it enacted 13(b) itself defies the three

17     features I mentioned in my opening.

18                 In the very same legislation that

19     enacted 13(b), Congress expressly authorized an

20     injunction and other and further equitable

21     relief in Section 5(l).      So that cannot be

22     reconciled with the notion that Congress somehow

23     thought in -- the word "injunction" itself

24     automatically included all equitable relief a la

25     Porter's method of interpretation, much like the




               Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 10 of 71

                                                              8


  1     --

  2                CHIEF JUSTICE ROBERTS:      Thank you,

  3     counsel.

  4                Justice Thomas.

  5                JUSTICE THOMAS:     Thank you, Mr. Chief

  6     Justice.

  7                Counsel, let's -- continuing along the

  8     lines of the Chief Justice, let's assume that we

  9     did not have Sections 5 and 19 and -- but you --

 10     you still have the same language that we have in

 11     13.

 12                Would -- would it be reasonable to say

 13     that Congress legislated against -- in that

 14     case, in that instance, against the backdrop of

 15     cases like Porter and Mitchell, and, if so, then

 16     how would that change your argument?

 17                MR. PATTILLO:    This Court looks to how

 18     equitable terms are traditionally understood,

 19     and permanent junctions traditionally exclude

 20     monetary relief as compensation for past harm,

 21     as Great-West noted.     And, here, the -- the

 22     phrase, 13(b) itself refers to a permanent

 23     injunction.

 24                And you wouldn't ordinarily think of a

 25     one-time order to turn over property as a




                Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 11 of 71

                                                              9


  1     permanent -- as a permanent injunction, and so

  2     the -- the specific language used in 13(b)

  3     itself, even without reference, but also 13(b)

  4     is limited to cases of imminent or ongoing harm.

  5                And it wouldn't have made any sense to

  6     authorize retrospective -- to -- to -- to link

  7     the authority for retrospective monetary relief

  8     to the availability of imminent or ongoing harm.

  9     Consumers don't become more or less worthy of

 10     redress for their injuries depending on whether

 11     or not the conduct is ongoing.

 12                JUSTICE THOMAS:     So, with that

 13     argument, how would you address or deal with the

 14     19th Century intellectual property cases that

 15     allowed monetary relief incident to the

 16     injunction?

 17                MR. PATTILLO:    All of those cases

 18     involve a situation where there was -- the

 19     parties had a general right to seek all

 20     equitable relief, and that is simply not the

 21     case here.    This case, 13(b) is just limited to

 22     injunctions, so whether or not the other relief

 23     of an accounting might be available where all

 24     equitable relief is available to the plaintiff,

 25     that's not the case here.




                Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 12 of 71

                                                                10


  1                 Injunction means injunction in 13(b),

  2     and we know that, and it's limited by the three

  3     features of the Act that I've mentioned.

  4                 JUSTICE THOMAS:    Thank you.

  5                 CHIEF JUSTICE ROBERTS:     Justice

  6     Breyer.

  7                 JUSTICE BREYER:    Good morning.     Here,

  8     I thought the briefs were very good in this

  9     case.   Blue brief, I think you're right.        Red

 10     brief, I think you are right.      They can't both

 11     be right, that's right.       All right.    You see

 12     that's the old joke, but that's where I am.

 13                 So I'm pretty familiar with the

 14     arguments and I see which way do we go, and the

 15     argument, it seems to me, that's against you --

 16     and I'll put the other half to the other side.

 17                 The argument that's against you is

 18     simply this to me:     Law isn't perfect.      Courts

 19     make mistakes.    We make mistakes too.       And this,

 20     if it is a mistake, has been around for 50 years

 21     and there's a pretty uniform interpretation

 22     before the Seventh Circuit.

 23                 And if we never say let bygones be

 24     bygones, I mean, we're going to be here to

 25     Marbury versus Madison and beyond.         So too much




                  Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 13 of 71

                                                               11


  1     time has passed, water under the bridge,

  2     good-bye.    Why doesn't that apply?

  3                 MR. PATTILLO:    Well, Your Honor, this

  4     is the first time that the Court was called

  5     to -- to step in to -- to resolve this conflict,

  6     and the mode of interpretation has -- has

  7     changed over -- over time, and the -- when the

  8     courts of appeals took this approach during --

  9                 JUSTICE BREYER:    Oh, just wait.    For

 10     my question, I'm assuming you're right on all

 11     that, okay?    My question is still -- it's close,

 12     and still the lower courts at least have been

 13     uniform for 50 years.       We cannot undo everything

 14     that was, in your opinion or mine or somebody

 15     else's, decided not perfectly and may be wrong.

 16     That's what I just asked.

 17                 MR. PATTILLO:    Well --

 18                 JUSTICE BREYER:    And so why wouldn't I

 19     follow that very basic principle about courts

 20     and how the judiciary has to function in a

 21     society that's continuously changing?

 22                 MR. PATTILLO:    There are now two

 23     courts of appeals, one on either side -- or,

 24     excuse me, on -- there are courts of appeals on

 25     either side.    There are now two courts of




                Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 14 of 71

                                                             12


  1     appeals that have rejected the notion that 13(b)

  2     carries with it all monetary relief, and there's

  3     simply no rule that the first court of appeals

  4     to issue its ruling on a particular version of

  5     the law wins.    And so there's no reason to give

  6     a -- a presumption to the -- the courts of

  7     appeals that decided it first.

  8                 JUSTICE BREYER:    Okay.   Thank you.

  9                 CHIEF JUSTICE ROBERTS:     Justice Alito.

 10                 JUSTICE ALITO:    Mr. Pattillo, could I

 11     ask you about the practicalities of -- of this

 12     case.   Have some of the money in question here

 13     already been distributed to the victims of this

 14     scheme?

 15                 MR. PATTILLO:    Yes.   My understanding

 16     is that around 500 million dollars has been

 17     distributed.

 18                 JUSTICE ALITO:    If we rule in your

 19     favor, what will happen with respect to those

 20     individuals?    Will they be required to return

 21     that money?

 22                 MR. PATTILLO:    I honestly don't know.

 23     I would be surprised if -- if that is the

 24     result.    One option would perhaps be for -- the

 25     Commission would have to repay us out of -- out




                  Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 15 of 71

                                                             13


  1     of the federal Judgment Fund, which, you know,

  2     is a reservoir that exists for paying

  3     liabilities of the United States.       I suppose it

  4     would be up to the Commission to decide whether

  5     the United States bears the burden of its error.

  6                JUSTICE ALITO:     What is the

  7     relationship between the -- the order in

  8     question here and the forfeiture order that was

  9     issued in the Southern District of New York in

 10     Tucker's criminal case?     There, he was, as I

 11     understand it, required to return 3 billion

 12     dollars.   Is that -- does that encompass the

 13     amount of money that's involved here?

 14                MR. PATTILLO:    There is -- my

 15     understanding is that there is some overlap

 16     between the assets that were at issue.        I mean,

 17     it -- Mr. Tucker just had -- had one pool of --

 18     of resources, and to date, my understanding is

 19     that the Commission and the Southern District

 20     have been divvying up the different

 21     responsibilities.

 22                But it's also worth noting here that

 23     the order in this case encompasses --

 24     encompasses money paid by innocent parties, such

 25     as Mrs. Tucker and Park 269, which were never




                Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 16 of 71

                                                              14


  1     alleged to have been -- and that amount is over

  2     27 million dollars.     They were never alleged to

  3     have participated in any wrongdoing.       And so

  4     those assets certainly couldn't be subject to

  5     the criminal forfeiture as well.

  6                 JUSTICE ALITO:    Let me turn back

  7     briefly to basically the same question that the

  8     Chief Justice asked.     If -- I mean, most of the

  9     members of Congress are not lawyers.       That was

 10     true when this provision was enacted.        And even

 11     those who were lawyers, perhaps like me, never

 12     heard the word "equity" when they were in law

 13     school.

 14                 So suppose one of those members said,

 15     well, here, we're going to authorize the

 16     Commission to seek an injunction, so I'm going

 17     to look at the most recent edition of Black's

 18     Law Dictionary, which defines an injunction in

 19     part as "a judicial process operating in

 20     personam and requiring a person to whom it is

 21     directed to do or refrain from doing a

 22     particular thing."

 23                 If the member read that definition,

 24     wouldn't they think that it would authorize

 25     exactly what was done here?




                  Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 17 of 71

                                                             15


  1                MR. PATTILLO:    Perhaps there --

  2     injunctions are broad and flexible, and,

  3     certainly, as -- as the Court explained in

  4     Great-West, with lawyerly inventiveness, just

  5     about any order could be framed in terms of

  6     injunction -- of an injunction.

  7                But this Court has held that it --

  8     it's not just what Black's Law Diction --

  9     Dictionary says.    It's how the terms are

 10     traditionally understood in equity.        And

 11     permanent injunctions traditionally exclude

 12     monetary relief as compensation for past harm.

 13                JUSTICE ALITO:     All right.

 14                MR. PATTILLO:    The fact that the

 15     Commission --

 16                JUSTICE ALITO:     Thank -- thank you.     I

 17     -- I think --

 18                CHIEF JUSTICE ROBERTS:      Justice --

 19                JUSTICE ALITO:     -- my time has

 20     expired.

 21                CHIEF JUSTICE ROBERTS:      -- Justice

 22     Sotomayor.

 23                JUSTICE SOTOMAYOR:     Counsel, you argue

 24     that there would be no reason for Congress to

 25     provide for monetary remedies under Section 19




                Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 18 of 71

                                                             16


  1     if the FTC could obtain disgorgement under

  2     13(b).   But it makes sense to me that the FTC

  3     might sometimes want to establish new rules

  4     through agency adjudications that are binding on

  5     absent parties and to which courts will defer.

  6                So the more important question for me

  7     is -- and I hope you can answer it -- is, why

  8     would Congress authorize the FTC to seek a

  9     permanent injunction if no other equitable

 10     remedies were available?      It seems that under

 11     your understanding of the statute, why would the

 12     FTC ever pursue a permanent injunction under

 13     13(b) rather than a cease-and-desist order that

 14     could lead to monetary relief?       It could --

 15                MR. PATTILLO:    The answer is that --

 16                JUSTICE SOTOMAYOR:     Go ahead.

 17                MR. PATTILLO:    -- sometimes -- I'm

 18     sorry.   The answer is that 13(b) is a -- it's a

 19     narrow supplement to the overall FTC Act, which

 20     is -- which almost every other single provision

 21     is about or in service of administrative

 22     processes.    13(b) exists for situations where

 23     there is threatened or ongoing harm, and it

 24     allows the Commission to come to court to stop

 25     the conduct quickly --




                 Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 19 of 71

                                                             17


  1                 JUSTICE SOTOMAYOR:    But it could do

  2     that --

  3                 MR. PATTILLO:   -- in order to get --

  4                 JUSTICE SOTOMAYOR:    -- it could do

  5     that with a temporary injunction, and so it

  6     doesn't need to do it with a permanent

  7     injunction.    And if it's barred from getting

  8     permanent relief and remedies, why would it ever

  9     seek a permanent injunction?

 10                 MR. PATTILLO:   It would -- it just --

 11     if it -- if -- there's no need if it's a routine

 12     case where the agency doesn't need to

 13     pronounce -- as is its statutory obligation, to

 14     define whether or not -- apply its expertise and

 15     define whether particular conduct is prohibited.

 16     The -- the permanent injunction path through

 17     district court might be a -- a quicker and more

 18     expedient remedy.

 19                 But the fact is that the -- the Act's

 20     prohibitions are broad and general.       And

 21     Congress made agency processes the primary

 22     enforcement mechanism, and its job is to

 23     apply its expertise --

 24                 JUSTICE SOTOMAYOR:    So why -- why even

 25     give it a permanent injunction when it wasn't,




                  Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 20 of 71

                                                             18


  1     according to your reading, able to recover

  2     anything else under that process?

  3                It could always do a temporary

  4     injunction and stop impend -- and stop impending

  5     harm that way and then always have to pursue

  6     administrative process to get monetary relief.

  7     It makes no sense to me.

  8                MR. PATTILLO:    Because sometimes that

  9     would be -- that would be good enough.

 10     Sometimes just stopping the conduct is a

 11     sufficient remedy in and of itself.       There won't

 12     always need to be consumer redress in every

 13     case.   And, in fact, you know, for most of

 14     the -- most of the FTC's early history, it had

 15     no authority to seek consumer redress whatsoever

 16     until it was enacted in -- in Section 19.

 17     Stopping the conduct was its primary

 18     responsibility.

 19                CHIEF JUSTICE ROBERTS:      Justice Kagan.

 20                JUSTICE KAGAN:     Mr. Pattillo, I'd like

 21     to go back to the Chief Justice's first

 22     questions about which approach we're supposed to

 23     use, our old approach, which was very liberal in

 24     finding rights and remedies, or our new

 25     approach, which is decidedly not.




                Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 21 of 71

                                                               19


  1                 And you said, well, Alexander v.

  2     Sandoval, and the Chief asked you to put that --

  3     the Chief Justice asked you to put that aside.

  4     And I'd like you to put that aside as well.        I

  5     think it's at least arguably very different.

  6                 Do you have a -- a theoretical

  7     argument for why it is that we should be using

  8     the new approach?     Because I would have thought

  9     that the whole idea behind the new approach is

 10     that what matters most is what Congress thinks

 11     about a question, not what the Court thinks

 12     about it, and that that would suggest, well,

 13     we're supposed to be looking at what Congress

 14     thought in 1973 given the backdrop of all of our

 15     precedents.

 16                 MR. PATTILLO:   Well, as I mentioned,

 17     the -- the words of the statute are the law.

 18     The words of the statute tell you what Congress

 19     intended.    And even under the old approach, what

 20     -- if we're trying to discern whether Congress

 21     thought that -- you know, that "injunction"

 22     actually meant all relief, all we need to know

 23     is that at the same time that Congress enacted

 24     13(b) it also enacted Section 5(l).       And at that

 25     time --




                  Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 22 of 71

                                                             20


  1                JUSTICE KAGAN:     So that --

  2                MR. PATTILLO:    -- it expressly

  3     authorized --

  4                JUSTICE KAGAN:     -- that's an argument

  5     -- I mean, that's an argument on a different

  6     point, the point about what Congress would have

  7     understood back then, but -- but I take that to

  8     be assuming my premise, which is that the very

  9     issue is -- I mean, that the thing we're

 10     supposed to be figuring out is what Congress

 11     would have assumed back then, isn't it?

 12                MR. PATTILLO:    Yes, but I think we --

 13     in -- in under -- in trying to think what

 14     Congress understood about Porter and Mitchell,

 15     we have to look at what else Porter and Mitchell

 16     said, and notwithstanding Porter and Mitchell's

 17     broad language, Congress also would have known

 18     that Porter and Mitchell said you have to look

 19     at the entire statute --

 20                JUSTICE KAGAN:     Well, in -- in just --

 21                MR. PATTILLO:    -- and you have to see

 22     the --

 23                JUSTICE KAGAN:     Sorry, Mr. Pattillo.

 24     In -- in -- in -- in just two years before

 25     Congress enacted this legislation, the Second




                 Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 23 of 71

                                                             21


  1     Circuit, you know, obviously, an important

  2     circuit when it comes to these matters, held

  3     that the FTC had power to seek restitution

  4     because its statute said that the agency could

  5     seek an injunction, the exact same question as

  6     is -- as -- as we're confronting.

  7                And the Second Circuit relies on

  8     Porter, relies on Mitchell, relies on all the

  9     old cases that you say are distinguishable, and

 10     -- and said yes, an injunction includes

 11     restitution according to Supreme Court law on

 12     the subject.

 13                So doesn't that suggest that the FTC

 14     has a pretty good point about what Congress

 15     understood in 1973?

 16                MR. PATTILLO:    No, I don't think so.

 17     If -- if the -- if Congress were looking to what

 18     Porter held, Porter acknowledged that it was

 19     looking to see whether an implied remedy was

 20     consist -- it had to look and see if the implied

 21     remedy was consistent with the statutory scheme.

 22     And Porter found that even though there was

 23     nothing that precluded an implied restitution

 24     remedy, it said, look, there is another section

 25     of the Emergency Price Control Act and that




                Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 24 of 71

                                                             22


  1     provision addresses damages.      So the fact that

  2     the -- that the statute elsewhere mentions

  3     damages supersedes the possibility that there

  4     could be an implied damages remedy.

  5                 JUSTICE KAGAN:    Thank you, Mr.

  6     Pattillo.

  7                 MR. PATTILLO:    So, if Congress wanted

  8     --

  9                 JUSTICE KAGAN:    Thank you very much.

 10                 CHIEF JUSTICE ROBERTS:     Justice

 11     Gorsuch.

 12                 JUSTICE GORSUCH:    Good morning,

 13     counsel.    I'd like your help with a -- a

 14     line-drawing problem.       I -- I -- I think you

 15     agree that an injunction can be used to provide

 16     certain forms of equitable relief, including

 17     restitution perhaps, an accounting, requiring a

 18     freezing of assets, or handing over a thing of

 19     value, but -- but it's -- it -- it can't go this

 20     far.

 21                 How would you have us draw that line

 22     and describe it?

 23                 MR. PATTILLO:    I think it's a -- I

 24     think it's a fairly simple line, and we can look

 25     to how Justice Story described it.       There's a




                Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 25 of 71

                                                             23


  1     difference between -- there's a difference

  2     between the initial determination as to who owns

  3     the property, whether property should be

  4     returned, and that principle is articulated in

  5     terms of other equitable doctrines, such as

  6     restitution.

  7                Now there were instances in the past,

  8     and these were, you know, more the -- certainly,

  9     more the exception than the rule, where an

 10     injunction might use -- be used to enforce that

 11     prior decree, where -- where someone had already

 12     been given the award of restitution that

 13     determines the property right.

 14                And then, if there was some other

 15     reason why an additional coercive remedy was

 16     needed, the injunction might issue to force

 17     that.   As Justice Story explained in his

 18     treatise, that type of injunction was issued

 19     "after a decree in the nature of an execution to

 20     enforce the underlying decree."       And that's

 21     completely different from what the Commission

 22     seeks here.

 23                The Commission doesn't seek to use an

 24     injunction to enforce a right to restitution.

 25     It doesn't have a right to restitution under




                Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 26 of 71

                                                             24


  1     13(b).    It -- it's trying to -- to bootstrap

  2     that.    And so I -- I think that the distinction

  3     at equity was actually pretty clear.

  4                JUSTICE GORSUCH:     Thank you, counsel.

  5                CHIEF JUSTICE ROBERTS:      Justice

  6     Kavanaugh.

  7                JUSTICE KAVANAUGH:     Thank you, Chief

  8     Justice.

  9                And good morning, counsel.      Your

 10     argument here is strikingly similar to the

 11     argument advanced in the dissent in Porter by

 12     Justice Rutledge, joined by Justices Reed and

 13     Frankfurter, and the dissent in Mitchell written

 14     by Justice Whittaker, joined by Justices Black

 15     and Clark.

 16                The Rutledge dissent, Justice Rutledge

 17     dissent in Porter, for example, said "Congress

 18     could not have been ignorant of the remedy of

 19     restitution.    It knew how to give remedies it

 20     wished to confer.     There was no need to add this

 21     one, nor do I think it did so.       It did not give

 22     it expressly."    That kind of argument.

 23                What do we do with Porter and Mitchell

 24     if we decide this case in your favor?        In other

 25     words, how should we write the opinion with




                 Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 27 of 71

                                                             25


  1     respect to those cases?

  2                 MR. PATTILLO:   This Court doesn't need

  3     to overrule Porter and Mitchell any more than it

  4     needed to do so in Meghrig, which held that in

  5     the context of RCRA, "injunction" did not mean

  6     all equitable relief.

  7                 Neither Porter nor Mitchell involved a

  8     statute with the three features that I mentioned

  9     at the outset.    In neither case did Congress

 10     elsewhere authorize an injunction and other and

 11     further equitable relief, making it clear that

 12     Congress didn't presume that an injunction

 13     carried with it all equitable relief.

 14                 Neither Porter nor Mitchell addressed

 15     a statute limited to ongoing or threatened

 16     violations, which is the sort of thing that an

 17     injunction would address but is totally

 18     inconsistent with backwards-looking monetary

 19     relief.

 20                 And neither statute in Porter or

 21     Mitchell provided the very same monetary relief

 22     in a separate provision -- here, that's Section

 23     19 -- subject to various protections like a

 24     statute of limitations that would be rendered

 25     entirely meaningless if the Commission could




                  Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 28 of 71

                                                             26


  1     implicitly get the same relief under 13(b)

  2     instead.

  3                So Porter and Mitchell are entirely

  4     distinguishable based on the statutory scheme.

  5                JUSTICE KAVANAUGH:     And picking up on

  6     one of Justice Breyer's questions, when you have

  7     the combination of Porter and Mitchell plus some

  8     maybe broad, you would say too tangential, but

  9     some Congressional ratification argument, and

 10     all the court of appeals for a number of years

 11     interpreting it in the FTC's favor, at some

 12     point, does all that combine, do you think, to

 13     get us to a point of leave well enough alone?

 14                I mean, certainly, stability in the

 15     law is important.     And when you have Porter and

 16     Mitchell plus ratification plus courts of

 17     appeals, at some point, does that kick in?

 18                MR. PATTILLO:    I -- I don't think so.

 19     Long-standing error doesn't make it any less

 20     error.   The statute is still the statute, and

 21     now that the issue is before this Court, it's

 22     the Court's duty to give the correct

 23     interpretation of the statute, notwithstanding a

 24     long history of error.

 25                JUSTICE KAVANAUGH:     Thank you.




                 Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 29 of 71

                                                             27


  1                CHIEF JUSTICE ROBERTS:      Justice

  2     Barrett.

  3                JUSTICE BARRETT:     Counsel, let's say

  4     that we agree with you about 13(b).       Your

  5     client, I don't understand you to be arguing

  6     that he has clean hands.      I mean, he's been

  7     convicted.    He has the dubious distinction of

  8     being the subject of an episode of "Dirty Money"

  9     on Netflix.

 10                But you -- you suggested in your brief

 11     that because of the safeguards of Section 19, in

 12     particular, you know, the -- the reasonable man

 13     standard, knowing and understanding that the

 14     conduct was deceptive, that the FTC couldn't

 15     have gotten a monetary remedy from him under 19.

 16                So is -- is it your position that if

 17     we adopt your view, there's no way for the FTC

 18     to get the ill-gotten gains back from someone

 19     who has violated the law like your client?

 20                MR. PATTILLO:    I'm sorry, I didn't

 21     mean to suggest that the FTC could not have

 22     proven its case under Section 19, although I --

 23     I do think there is a substantial question about

 24     that.

 25                In the -- in Judge Bea's dissent in




                Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 30 of 71

                                                             28


  1     the decision below, he noted that, you know, the

  2     three judges on the Ninth Circuit have looked at

  3     the disclosures and they thought that they were

  4     accurate and they were not deceived by that.

  5                But notwithstanding that, the fact is

  6     that, you know, the decision here doesn't just

  7     affect my client, it doesn't just affect, you

  8     know, payday lenders.      As our amici, the

  9     Chamber, has pointed out and as, you know,

 10     this -- the sweep of the FTC Act is about as

 11     broad as you can get, reaching into every single

 12     area of commerce, and it's precisely because the

 13     prohibitions of the Act are so broad and general

 14     that it's important to hold the Commission to

 15     its primary responsibility of, you know, telling

 16     businesses what the law is prospectively instead

 17     of running to court instead, you know, trying to

 18     seek retrospective monetary relief.

 19                JUSTICE BARRETT:     Thank you, counsel.

 20                CHIEF JUSTICE ROBERTS:      A minute to

 21     wrap up, Mr. Pattillo.

 22                MR. PATTILLO:    The question here is

 23     whether 13(b)'s reference to "permanent

 24     injunction" means permanent injunction or

 25     whether it instead means all equitable relief




                Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 31 of 71

                                                               29


  1     and money for past harms.

  2                 The three features of the Act that

  3     I've discussed confirm that "injunction" is

  4     limited to an injunction as that term was

  5     traditionally understood.

  6                 To be any clearer, Congress would have

  7     to take the absurd step of saying, and by

  8     "injunction," we mean only injunction, not other

  9     remedies.    But this Court does not impose and

 10     never has imposed any such requirement.

 11                 The FTC Act, moreover, is striking in

 12     its consistent focus on agency processes to

 13     prospectively define prohibited conduct.        Yet,

 14     under the Commission's view, the single

 15     sentence, second-level proviso in 13(b)

 16     authorizing permanent injunctions is virtually

 17     all the statute it needs.

 18                 The Commission can get all the

 19     injunctions and monetary relief it wants without

 20     the burdens of the administrative processes that

 21     were its very reason for being.       That cannot be

 22     right.   The Court should return the Commission

 23     to the limits that Congress placed on its

 24     authority.

 25                 CHIEF JUSTICE ROBERTS:     Thank you,




                 Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 32 of 71

                                                             30


  1     counsel.

  2                Mr. Marcus.

  3                ORAL ARGUMENT OF JOEL R. MARCUS

  4                    ON BEHALF OF THE RESPONDENT

  5                MR. MARCUS:    Thank you, Mr. Chief

  6     Justice, and my it please the Court:

  7                The Petitioners are asking you to rule

  8     that when Congress allowed the Commission to

  9     enforce the FTC Act in federal court, it

 10     intended that the Court would merely stop the

 11     violations while letting the violator keep his

 12     stolen money.

 13                Such a ruling would radically depart

 14     from the foundational principle of equity

 15     recognized just last term in Liu that wrongdoers

 16     should not profit from their own wrongdoing.

 17                It would also profoundly deviate from

 18     the understanding of injunctive remedies that

 19     was embedded in the law when Congress enacted

 20     Section 13(b), as many of the Court's questions

 21     have recognized.

 22                Courts of equity have recognized since

 23     before the founding that the equitable power to

 24     issue an injunction inherently includes the

 25     power to order the return of unlawful gains.         As




                Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 33 of 71

                                                             31


  1     the Court summed it up in Porter, nothing is

  2     more clearly the subject of a suit for an

  3     injunction than the recovery of that which has

  4     been illegally acquired and which has given rise

  5     to the necessity for injunctive relief.

  6                 Sections 19 and 5(l) of the Act, which

  7     provide remedies when the Commission chooses to

  8     enforce the Act administratively, do not create

  9     an unmistakable inference that Congress intended

 10     to limit traditional equitable powers when the

 11     Commission chooses instead to proceed in court.

 12     Section 19 expressly says otherwise in the

 13     savings clauses.    Section 5(l) serves a

 14     fundamentally different role in the Act than

 15     Section 13(b), and its language reflects its

 16     function.

 17                 A cease-and-desist order works like a

 18     prohibitory injunction.     Congress therefore had

 19     to specify the additional remedies it wanted for

 20     a violation.    It did not need to do that in

 21     Section 13(b) but could instead invoke its

 22     understanding of the traditional equitable

 23     powers of injunction without the need for

 24     elaboration.

 25                 Together, the -- Sections 9 --




                Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 34 of 71

                                                              32


  1     Sections 13(b), 19, and 5(l) work in harmony to

  2     give the Commission a choice between effective

  3     enforcement pathways that can provide meaningful

  4     relief to victimized consumers.

  5                 CHIEF JUSTICE ROBERTS:     Counsel, a lot

  6     of the cases you -- you cite in support of a

  7     broad reading of injunction -- injunction and

  8     equitable powers -- in fact, I think most of

  9     them involve courts, not agencies.       And -- and

 10     courts have broad inherent equitable power.        You

 11     -- you don't sort of parse and construe their

 12     authority very carefully, at least I don't think

 13     so.   But this involves an agency, and an agency

 14     only has the authority delegated to it by

 15     Congress.    And I'm not sure we can assume that

 16     those precedents involving courts apply so

 17     smoothly in the context of an agency.

 18                 MR. MARCUS:   Well, certainly, the

 19     agency has whatever power Congress has accorded

 20     it, which is exactly why Congress had to be more

 21     specific when it was talking about remedies for

 22     the agency's own adjudicatory orders.

 23                 But Section 5 -- I'm sorry, Section

 24     13(b) says the Commission may seek and the court

 25     may grant a permanent injunction.       So what




                Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 35 of 71

                                                               33


  1     Congress is saying there is that the Commission

  2     can invoke the courts' equitable authority.          And

  3     that then puts the issue squarely within the

  4     courts' authority, as you just alluded to.

  5                CHIEF JUSTICE ROBERTS:      Well, I'm not

  6     sure that follows.     I mean, "the agency can seek

  7     and the court can enforce" doesn't mean that the

  8     same authority that a court has the agency has;

  9     just that the court can enforce whatever

 10     authority the agency has.

 11                MR. MARCUS:    It doesn't say "enforce";

 12     it says "grant."    And the court can enforce

 13     under a different provision, Section 5, the

 14     Commission's own orders.      But what Section 13(b)

 15     is doing is it's giving the Commission the

 16     ability to go to court to seek the relief that a

 17     court can grant.    This is no different than what

 18     the price administrator did in Porter or the

 19     Department of Labor in --

 20                CHIEF JUSTICE ROBERTS:      The -- your

 21     friend on the other side makes the point that

 22     "injunction" appears in the United States Code

 23     throughout the code hundreds of times.        And is

 24     your position that, whenever it does, a broader

 25     range of equitable powers is conferred on an




                Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 36 of 71

                                                             34


  1     agency?

  2                 MR. MARCUS:    Well, again, it's not

  3     that the power is conferred on the agency; it's

  4     that the court has inherent powers.       Now, in --

  5     in many cases, it -- it may be appropriate in --

  6     in conjunction with an injunction to engage in

  7     other types of equitable remedies, but it's not

  8     always appropriate.       These are case-by-case

  9     determinations.

 10                 CHIEF JUSTICE ROBERTS:     Thank you,

 11     counsel.

 12                 Justice Thomas.

 13                 JUSTICE THOMAS:    Thank you, Mr. Chief

 14     Justice.

 15                 Mr. Marcus, Section 13(b)(1) says that

 16     whenever the Commission has reason to believe

 17     that a person, partnership, or corporation is

 18     violating or is about to violate any provision

 19     of law.    That seems to suggest that that

 20     provision is focused on forward-looking,

 21     preventing a -- a future or a present action.

 22                 It seems that what you're doing here

 23     is using it for something that has already

 24     happened.    Would you be kind enough to reconcile

 25     your approach with the language of 13(b)?




                  Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 37 of 71

                                                             35


  1                 MR. MARCUS:   I'd be happy to, Justice

  2     Thomas.    "Is or is about to" echoes the standard

  3     for the grant of an injunction.       For example,

  4     the -- typically, an injunction requires there

  5     to be ongoing or expected conduct, and -- but,

  6     once the court's equity jurisdiction has been

  7     properly invoked, the court can order associated

  8     remedial relief.    And that's what happened in

  9     all of the 19th Century intellectual property

 10     cases.    And, in fact, in the Root case in

 11     particular, the Court said your injunction --

 12     I'm sorry, your patent has expired.       Therefore,

 13     you can't seek an injunction and you cannot get

 14     a naked monetary remedy.

 15                 But, here, there was ongoing conduct

 16     at the time the FTC sued.      The court granted an

 17     injunction.    And the question is, once the court

 18     has had its authority triggered, once the court

 19     has exercised that authority, can it also engage

 20     in the traditional mechanisms of injunctive

 21     relief?    And I think the answer in centuries of

 22     law is pretty clear.

 23                 JUSTICE THOMAS:    Would you just take a

 24     minute and explain again why -- from my

 25     perspective, it seems as though what you're




                  Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 38 of 71

                                                              36


  1     doing here fits more comfortably under Section

  2     19.    But would you explain why the Commission

  3     chooses to use Section 13 rather than Section 19

  4     again?

  5                MR. MARCUS:    Certainly.    Well, it --

  6     for one thing, it is easier to use Section 13 in

  7     many respects than it is in Section 19.        But,

  8     also, there are many cases where it doesn't take

  9     a lot of Commission expertise to explain why a

 10     particular act is deceptive.      And, here,

 11     certainly, it did not take the agency or even

 12     the U.S. Attorney's Office for that matter to

 13     explain to Scott Tucker that misleading people

 14     about the terms of their loan was a deceptive

 15     act.    So, when the Commission feels that it

 16     doesn't need to expound on the -- the meaning

 17     and boundaries of the FTC Act, it can bring

 18     cases under Section 13.

 19                Now, keep in mind, when it does that,

 20     it gives up a bunch of stuff.      It gives up the

 21     ability to find its own facts.       It gives up the

 22     somewhat broader remedies that Section 19

 23     allows, including -- Section 19 allows us to sue

 24     in state court, as well as federal court.

 25                And so each -- it's a little bit like




                 Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 39 of 71

                                                               37


  1     the choice between rulemaking and adjudication

  2     in, you know, Bell Aerospace.      Congress wanted

  3     the Commission to have flexibility to choose

  4     between enforcement pathways.      They both --

  5                 CHIEF JUSTICE ROBERTS:     Justice

  6     Breyer.

  7                 JUSTICE BREYER:    History matters.    I

  8     think Justice Brandeis, when he started, was

  9     faced with a business community that was very

 10     suspicious of the FTC's power and thought it

 11     would be abused and a progressive community that

 12     thought it's absolutely necessary to bring bad

 13     business practices under control.       So they

 14     compromised.

 15                 The compromise was you've got to do

 16     what the FTC says, but before it tells you to do

 17     something, it will find that what you're doing

 18     now is wrong.    It will find that.     It will be a

 19     cease-and-desist order, later expanded under

 20     Moss-Magnuson, I think, to include violation of

 21     a rule.

 22                 So Section 5, cease-and-desist order

 23     or violation of a rule, ha, damage of some kind.

 24     Nineteen, the same thing.      And now we have right

 25     in the middle 13, no protection like that




                  Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 40 of 71

                                                               38


  1     whatsoever.      Do not worry, says the FTC, we will

  2     only use it in exceptional cases.

  3                Ha!    In 2012, they repeal that.     And

  4     now, 10 years later, after this has been in

  5     effect for a few years, I read that 100 cases

  6     under this provision are in the courts, compared

  7     with 10 or 12 under the regular cases.

  8                And you say it's just obvious, we're

  9     going to get those people who think their bad

 10     conduct is obvious.     Look at Skechers.     Look at

 11     the Cardinal case.     Go back to the famous Unburn

 12     case.    Add substantiation.

 13                People wouldn't know that it is an

 14     unfair practice that a chiropractor who was

 15     married to a wife who had some income from the

 16     company and therefore is a conclusion as to the

 17     muscle toning of the company should be

 18     discounted.      And that's the kind of case they're

 19     bringing now.

 20                Now do you see my point?      On the one

 21     hand, it's well-established law in the lower

 22     court.    On the other hand, if we interpret it

 23     your way, we -- we -- we say your fears,

 24     business community, were absolutely right.        It

 25     is now up to the FTC.      Before you know the thing




                 Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 41 of 71

                                                             39


  1     is wrong, they hit you with bad damages.

  2                 This case?    Perhaps you're right.    But

  3     Skechers, Cardinal, even Unburn, build strong

  4     bodies eight ways, that was Wonder Bread.         They

  5     only did it six ways.      I mean, you see, it's

  6     giving the FTC -- that -- that -- you get my

  7     point.    Now I'd like to hear an answer.

  8                 MR. MARCUS:    I do get your point,

  9     Justice Breyer, and the answer is that in 1914,

 10     when the -- when the Commission was created,

 11     there was a bargain struck.      And in 1973, when

 12     consumer fraud became rampant in the economy and

 13     people were complaining about the toothless FTC,

 14     there was a new bargain struck where the

 15     Commission could go into court and seek remedies

 16     in court as a litigant in the first instance.

 17                 Courts are, of course, bound by

 18     principles of constitutional due process and

 19     notice.    And if the court concludes that the --

 20     that the chiropractor couldn't possibly

 21     understand what was required of him, it will

 22     find that a remedy is not available.

 23                 Many of the cases that you're

 24     referring to, though, Justice Breyer, actually

 25     involve settlements that were made with the




                  Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 42 of 71

                                                             40


  1     Commission in the course of administrative

  2     proceedings.    These things do get complicated.

  3     But those are companies that agreed to settle.

  4                CHIEF JUSTICE ROBERTS:      Justice Alito.

  5                JUSTICE ALITO:     In answer to Justice

  6     Thomas's question, well, his -- your answer to

  7     Justice Thomas's question leads me to ask this:

  8     If the activity here had ceased before this

  9     order was entered, would the court have been

 10     able to enter it?

 11                MR. MARCUS:    Well, so, if the activity

 12     had ceased and it was -- there was no

 13     possibility that it could have resumed again,

 14     then the answer is typically no.       Of course,

 15     there are some people who, when the FTC starts,

 16     you know, inquiring about them, they stop for

 17     the time being, only to resume again later.         But

 18     if they --

 19                JUSTICE ALITO:     And why would Congress

 20     -- why would Congress draw that line?        Why would

 21     it provide a -- a -- a restitution remedy when

 22     there is still ongoing activity but no

 23     restitution remedy when all of the harm has

 24     already been completed?

 25                MR. MARCUS:    Well -- well, because the




                Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 43 of 71

                                                              41


  1     -- the remedy goes along with the injunctive

  2     remedy.    It's inherent in the injunction that

  3     the court can issue.      And that's what the

  4     Congress has traditionally done.       It's what it

  5     did in the 19th Century patent and copyright

  6     cases.

  7                 JUSTICE ALITO:    What would be the

  8     policy -- what would be the policy justification

  9     for doing that?    Why would Congress draw that

 10     line?

 11                 MR. MARCUS:   I can't tell you why

 12     Congress would want to have a less-than-complete

 13     remedy, but it's -- it's something that Congress

 14     does quite often.     It does -- it's still to this

 15     day in the Securities and Exchange Act cases.

 16     It requires -- it -- there is an about to

 17     requirement -- before they can get the equitable

 18     relief.

 19                 JUSTICE ALITO:    We asked Mr. Pattillo

 20     questions about how this provision would have

 21     been understood in 1973.      His brief cites

 22     comments made by a former FTC official,

 23     Mr. FitzGerald, that addresses that directly,

 24     and they are pretty damaging to your position.

 25                 Mr. FitzGerald says that when 13(b)




                  Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 44 of 71

                                                             42


  1     was enacted, nobody on the Commission imagined

  2     that it would become an important part of its --

  3     the Commission's consumer protection program.

  4                 But the Commission decided that

  5     Section 19 was too time-consuming, so it

  6     wanted -- it looked for a workaround, and

  7     "neither the text of 13(b) nor its legislative

  8     history disclosed a basis to argue for broad

  9     equitable relief.     The Commission's attorneys

 10     thought these arguments were not going to

 11     succeed, but, to their surprise, they were

 12     successful."

 13                 And you don't say anything about

 14     Mr. FitzGerald.    Do you want to say something

 15     about him now?

 16                 MR. MARCUS:   I'd be happy to, Justice

 17     Alito.   Mr. FitzGerald, for one thing, is not

 18     Congress.    So the question is what Congress

 19     understood.    And there was a huge body of law

 20     indicating that Congress understood what it was

 21     doing.

 22                 But, beyond that, what

 23     Mr. FitzGerald's article does indicate is that

 24     in the 1970s, at the time when people were

 25     complaining that the FTC was lackadaisical about




                 Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 45 of 71

                                                             43


  1     enforcement, the Commission's mindset was all

  2     about rulemaking, making broad rules to govern

  3     large industrial sectors, and it did take a

  4     little while for the Commission's mindset to

  5     change from a rulemaking to an enforcement

  6     perspective.

  7                But, once it did, it vigorously

  8     started invoking Section 13(b), and, as has been

  9     pointed out by the questioning, courts for 40

 10     years now have accepted those things.        And

 11     before the FTC even did this, courts had been

 12     accepting the exact same arguments in the SEC

 13     context.

 14                JUSTICE ALITO:     All right.   Thank you.

 15                CHIEF JUSTICE ROBERTS:      Justice

 16     Sotomayor.

 17                JUSTICE SOTOMAYOR:     Counsel, how do

 18     you explain Section 5(l), which was passed at

 19     the same time as Section 13(b) and separately

 20     authorizes mandatory injunctions and further

 21     equitable relief?

 22                Why would Congress use a different

 23     language for injunctive relief in one section

 24     and just stop at "injunctive relief" and in the

 25     other add "and further equitable relief" in a




                Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 46 of 71

                                                             44


  1     different section?

  2                MR. MARCUS:    Well, the textual

  3     differences in the two provisions reflect their

  4     functional differences.     Section 5(l) is used to

  5     enforce cease-and-desist orders, the

  6     administrative orders, and -- and so there

  7     already basically is an injunction on the books,

  8     and it's an injunction that doesn't come with

  9     any traditional remedies.      So Congress had to

 10     say exactly what remedies it wanted.       And that's

 11     why it's limited to mandatory injunctions and

 12     other equitable relief.

 13                But, in Section 13, Congress didn't

 14     need to do that.    It could rely on, could

 15     piggyback on, all of the traditional remedies

 16     inherent in a permanent injunction, which is

 17     different from a mandatory injunction.        And so,

 18     you know, you could look at it that, in fact,

 19     what Congress wanted to make sure of was that,

 20     no matter how the Commission proceeded, whether

 21     it proceeded by administrative, by a

 22     cease-and-desist order, or whether it went into

 23     court as a litigant, that each time consumers

 24     were harmed they would have the opportunity to

 25     get redress for their victimization.




                Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 47 of 71

                                                             45


  1                 JUSTICE SOTOMAYOR:    Now I'm following

  2     up slightly on Justice Alito's question.

  3     Legislative history is not unimportant to me.

  4     What am I to make of the fact that I saw nothing

  5     in the history of this bill suggesting that

  6     Congress understood that Section 13(b)

  7     authorizes monetary awards?

  8                 Quite to the contrary, the prior

  9     version of what became Section 19 triggered

 10     extensive debate because there wasn't money

 11     damages available, and Section 19 was passed to

 12     remedy what was perceived as a fault in the bill

 13     as it existed.

 14                 So what am I missing in terms of the

 15     absence of anything to do with this issue before

 16     Congress?

 17                 MR. MARCUS:   Well, you are correct,

 18     Justice Sotomayor, that the legislative history

 19     does not -- 13(b) itself does not explicitly

 20     address money.    But there is a presumption that

 21     Congress legislates against the backdrop of the

 22     law.   And the backdrop of the law of injunction

 23     really couldn't be clearer.

 24                 Now, when it comes to Section 19, the

 25     debate about monetary remedies in Section 19 had




                Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 48 of 71

                                                             46


  1     to do with the Commission's own ability to order

  2     monetary remedies in its own administrative

  3     processes as part of a cease-and-desist order.

  4     The -- as Section 19 was being debated, the

  5     Ninth Circuit ruled in the Heder case, which is

  6     cited in our brief, that the Commission could

  7     not order monetary remedies in its own

  8     proceedings, and that's why money was front and

  9     center in Congress's mind.      But it --

 10                 CHIEF JUSTICE ROBERTS:     Justice Kagan.

 11                 JUSTICE KAGAN:    Mr. Marcus, it seems

 12     to me that the best argument against your

 13     position, and -- and it's a strong one, comes

 14     from Section 5 and Section 19, which have these

 15     protections in them that Section 13 do not, that

 16     there has to be a repeated violation, that there

 17     has to be a certain kind of mens rea and so

 18     forth.

 19                 And -- and it -- it does seem as

 20     though your interpretation of Section 13 makes

 21     those pretty much entirely irrelevant.        I mean,

 22     you say, well, this is a choice.       There are two

 23     pathways of different kinds of administrative

 24     action.

 25                 But what -- what -- what seems




                  Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 49 of 71

                                                             47


  1     significant about those two pathways as you've

  2     led them -- as you've laid them out, is that one

  3     is so clearly better from the agency's

  4     perspective.    And so I'm wondering if that's the

  5     kind of choice that Congress really gave to the

  6     agency.

  7                 MR. MARCUS:   Well, Justice Kagan, the

  8     -- I think that the core of the answer goes back

  9     to what Justice Breyer was describing in his

 10     answer to me, which was a fear of Congress that

 11     an agency would have too much power, and if

 12     Congress gave the Commission the ability to

 13     address economy-wide practices in -- in -- under

 14     fairly broad terms, and it was concerned that

 15     the agency was going to declare novel practices

 16     to be deceptive or unfair or anticompetitive.

 17                 And so Congress was understandably

 18     concerned and, therefore, included procedural

 19     protections in -- you know, in -- in the

 20     provisions regarding relief for agency

 21     processes.    But what it --

 22                 JUSTICE KAGAN:    It seems as though

 23     that's exactly why we should maintain the

 24     integrity of those protections rather than your

 25     interpretation, which essentially makes them




                  Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 50 of 71

                                                                48


  1     irrelevant.    It was nice that Congress once

  2     thought that, but we don't have to deal with

  3     that anymore.

  4                MR. MARCUS:    It -- it doesn't make

  5     them irrelevant.    It just makes one pathway more

  6     attractive in certain instances than another,

  7     but, if the Commission does encounter a novel

  8     practice or if the Commission wishes to make its

  9     own fact-finding in -- in particularly

 10     complicated cases or difficult cases, then it

 11     can do that only in the administrative pathway.

 12                So it's not just a -- it's not just a

 13     freebie.   The Commission has to give something

 14     up when it decides to go to federal court.         It

 15     just so happens that, you know, there's a lot of

 16     cases that we deal with that are not

 17     particularly complicated and that do not require

 18     a lot of explanation of what deception is.

 19     There are scams that run amok all over the

 20     place.

 21                JUSTICE KAGAN:     If you could --

 22                MR. MARCUS:    It's happening right now.

 23                JUSTICE KAGAN:     Just going back to

 24     Justice Breyer's numbers, I mean, can you give

 25     me any sense of the empirics of this, how often




                 Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 51 of 71

                                                             49


  1     the FTC uses the cease-and-desist order route as

  2     opposed to the go-to-court route?

  3                MR. MARCUS:    I don't have exact

  4     numbers for you, Justice Kagan, but, in most

  5     antitrust cases, the Commission uses the

  6     administrative route.     Of -- in at least several

  7     cases a year, the Commission uses the

  8     administrative route in consumer protection

  9     cases, but there's no question that the agency

 10     brings far more cases in court than it does in

 11     the administrative process.

 12                CHIEF JUSTICE ROBERTS:      Justice

 13     Gorsuch --

 14                MR. MARCUS:    But, again, that largely

 15     reflects the --

 16                CHIEF JUSTICE ROBERTS:      Justice

 17     Gorsuch.

 18                JUSTICE GORSUCH:     Oh, counsel, finish

 19     your answer.    I'm -- I'm interested.

 20                MR. MARCUS:    Oh, thank you.    That

 21     largely reflects the -- the kind of basic

 22     deceptiveness of much of the stuff that we deal

 23     with on the consumer protection side.

 24                JUSTICE GORSUCH:     Well, let -- let's

 25     focus on the consumer protection side because I




                Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 52 of 71

                                                               50


  1     think the antitrust side, there are a lot more

  2     standards out there that people are familiar

  3     with.   But -- but Justice Breyer really does

  4     remind us of -- of the history here.       The FTC

  5     was set up in part to enact rules about

  6     deceptive conduct.     It chose not to go that

  7     route, preferred an enforcement route.        And --

  8     and recognizing that a term like "deceptive

  9     practices" in Section 5 is not exactly

 10     self-defining -- it may lack some of the

 11     substance that we now have at least under the

 12     Sherman Act in the antitrust context -- laid out

 13     a bunch of protections in Section 19 before your

 14     money can be taken away.

 15                We've all kind of wandered around this

 16     question, but is -- isn't -- I think our core

 17     concern is you're rendering that -- those

 18     protections superfluous, that there's very

 19     little incentive for the agency to ever comply

 20     with them, and it's just a -- another step away

 21     from what Congress had anticipated would be a

 22     regulatory regime that's never materialized.

 23                MR. MARCUS:    Well, certainly, Justice

 24     Gorsuch, Congress did seem to recognize the

 25     issue, and that's why it included savings




                Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 53 of 71

                                                             51


  1     clauses in Section 19.       You know, I -- I -- I

  2     don't see much other explanation for very broad

  3     provisions that clearly on their face say this

  4     is in addition to other remedies and you can't

  5     use the existence of this provision to interpret

  6     other remedies.

  7                 JUSTICE GORSUCH:    Let -- let me put

  8     the question a different way:      What incentive

  9     does the Commission have today to use Section

 10     19?

 11                 MR. MARCUS:    The -- the Commission has

 12     the incentive that I discussed, which are if it

 13     wishes to engage in its own fact-finding and

 14     use -- and draw its own legal conclusions to

 15     address novel conduct --

 16                 JUSTICE GORSUCH:    Yes, but it -- it's

 17     inherently difficult, and Section 13 is so

 18     comparatively easy.       What -- what incentive

 19     remains to do that?       I know it can, but why

 20     would it?    Just as it can come up with rules

 21     defining what unfair trade practices are but --

 22     but chooses not to do so.

 23                 MR. MARCUS:    Well, it -- well, it

 24     does.   I mean, so it -- it doesn't do it as

 25     often, but it does do it.      And so that proves




                Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 54 of 71

                                                             52


  1     that there are cases where the Commission thinks

  2     we need to take this one.      This one's difficult

  3     enough.    This one's uncertain enough.      This one

  4     requires our application of agency expertise,

  5     and the Commission has to give up all that when

  6     it goes to federal court.

  7                 Now some would say that it's actually

  8     better to have a commission litigating cases in

  9     federal court than it is to have the Commission

 10     making broad-based rules that may apply to

 11     non-parties.

 12                 JUSTICE GORSUCH:    Thank you, counsel.

 13                 MR. MARCUS:   So --

 14                 CHIEF JUSTICE ROBERTS:     Justice

 15     Kavanaugh.

 16                 JUSTICE KAVANAUGH:    Thank you, Chief

 17     Justice.

 18                 And good morning, Mr. Marcus.      Good to

 19     be with you again.     I want to pick up on Justice

 20     Alito's question and Mr. FitzGerald's article,

 21     which I've read.    You obviously put forward good

 22     arguments on Porter and the Court's precedent

 23     and Congress's intent, as well as the body of

 24     court of appeals cases, but it seems that the

 25     problem you have is the text.      And in that




                  Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 55 of 71

                                                             53


  1     sense, this case really is a separation of

  2     powers case.

  3                I -- I -- I worked in the Executive

  4     Branch for many years, so I understand how this

  5     happens.   When you're in the Executive Branch or

  6     an independent agency, you want to do good

  7     things and prevent or punish bad things, and

  8     sometimes your statutory authority is

  9     borderline.    And it could be war policy or

 10     immigration or environmental or what have you,

 11     but with good intentions, the agency pushes the

 12     envelope and stretches the statutory language to

 13     do the good or prevent the bad.

 14                The problem is -- is it results in a

 15     transfer of power from Congress to the Executive

 16     Branch to decide whether to exercise this new

 17     authority.    That's a particular concern, at

 18     least for me, with independent agencies.        So --

 19     now why isn't the answer here, for the agency to

 20     seek this new authority from Congress, for us to

 21     maintain the principle that separation of

 22     powers, that the agency should stick to the

 23     authority in the -- in the text and not -- and

 24     not go beyond that?

 25                A 30,000-foot question.      Interested in




                Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 56 of 71

                                                             54


  1     your responses to that.

  2                 MR. MARCUS:   Well, so, again, the

  3     question, the real question, is what was

  4     Congress's intent when it gave the Commission

  5     the authority to seek a permanent injunction in

  6     federal court.    And if it intended to accord the

  7     agency the -- the ability to go ask the court

  8     for all of the inherent equitable remedies, then

  9     I think that resolves your concern about

 10     separation of powers issues.

 11                 And, you know, again, it -- it

 12     couldn't be clearer that -- that Congress,

 13     legislating against the backdrop of injunctions,

 14     would have had the intent to accord all the

 15     traditional equitable remedies.

 16                 And, you know, this is not a -- this

 17     is not a new question.     Even, you know, in the

 18     California versus American Stores cases we cite

 19     in our brief, the Court held that "injunction"

 20     as used in the Clayton Act indicates Congress's

 21     intention that traditional principles of equity

 22     govern the grant of injunction -- of injunctive

 23     relief.

 24                 And so, you know, ultimately, I -- I

 25     think the -- the -- your concern is a valid one




                  Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 57 of 71

                                                               55


  1     but is resolved if you look at what Congress

  2     would have understood the words to mean when it

  3     used them.    And there was, in fact, a common

  4     understanding of what "injunction" meant in

  5     1973.

  6                 JUSTICE KAVANAUGH:    Appreciate it, Mr.

  7     Marcus.    Thank you.

  8                 CHIEF JUSTICE ROBERTS:     Justice

  9     Barrett.

 10                 JUSTICE BARRETT:    Counsel, the -- the

 11     damages award here or the money at stake here

 12     was 1.3 billion dollars and then the 27 million

 13     dollars collected from Mr. Tucker's wife.        And

 14     when Justice Alito asked Mr. Pattillo how much

 15     of that had been distributed to the victims, he

 16     said about 500 million dollars.       So I -- I take

 17     it the rest of that is in the Treasury, or does

 18     the FTC have it right now?

 19                 MR. MARCUS:   So I'm glad you ask that

 20     question, Justice Barrett.       I will get you a

 21     clarification on what Mr. Pattillo said because

 22     the money that's actually been distributed from

 23     consumers comes from a different defendant, not

 24     Tucker, not Mrs. Tucker, not any of the

 25     Petitioners before this Court.       It comes from a




                  Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 58 of 71

                                                             56


  1     bank that settled separately with the government

  2     and agreed to a restitution remedy in the

  3     criminal case that the Justice Department then

  4     turned over to the FTC to distribute to

  5     consumers.    So none of that money is the

  6     judgment in this particular case.

  7                JUSTICE BARRETT:     So what happens or

  8     has happened to the judgment, the money flowing

  9     from the judgment, in this particular case?

 10                MR. MARCUS:    So, right now, there's

 11     some money that is being held in an account

 12     separately for -- for redress should the

 13     Commission ultimately wind up with the ability

 14     to distribute --

 15                JUSTICE BARRETT:     How much money --

 16                MR. MARCUS:    -- that money.

 17                JUSTICE BARRETT:     -- in that account

 18     compared to the 1.3 billion?

 19                MR. MARCUS:    I don't know the exact

 20     number, but it's tens of millions.       It's a --

 21     it's a lot of money.

 22                JUSTICE BARRETT:     But this is what I'm

 23     -- I'm getting at.     It seems to me that

 24     equitable remedies attempt to restore the

 25     plaintiff to the position in which the plaintiff




                Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 59 of 71

                                                              57


  1     stood before the plaintiff was defrauded.         This

  2     money isn't traceable back to the FTC, and the

  3     money that's gained isn't all being distributed

  4     to the plaintiffs.     So it seems like it

  5     functions almost more like a fine.       It doesn't

  6     really seem analogous to, say, restitution to

  7     me.

  8                MR. MARCUS:    Well, I -- I'm not sure

  9     that's quite correct, because the point here is

 10     that it's a -- it's -- it's an equitable remedy

 11     meant to restore the victims to the place that

 12     they were in before they were ripped off, and --

 13                JUSTICE BARRETT:     But, if the victims

 14     don't get the money or if all the money is not

 15     traceable to the victims, that -- then all the

 16     money is not remedying that wrong.

 17                MR. MARCUS:    Well, no, we know -- we

 18     know who the victims were and we know how much

 19     they were -- we know how much was stolen from

 20     each of them.    It's just a matter of collecting

 21     the money, figuring out from this case whether

 22     we are allowed to give back the money, and then

 23     basically cutting checks to everybody.        Right

 24     now, the money's being held in safekeeping.

 25                JUSTICE BARRETT:     So the full 1.3




                Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 60 of 71

                                                             58


  1     billion dollars will be distributed to the

  2     victims?

  3                 MR. MARCUS:   As much of it as we can

  4     get, yes.    We're not going to get 1.3 billion

  5     dollars.    A lot of it was spent and it doesn't

  6     exist anymore, and, you know, Tucker is now

  7     judgment-proof for the most part.       But there

  8     were bank accounts, houses, race cars, whatever,

  9     assets that were seized and are being held

 10     basically in trust forever.

 11                 JUSTICE BARRETT:    Thank you, counsel.

 12     My time's expired.

 13                 CHIEF JUSTICE ROBERTS:     A minute to

 14     wrap up, Mr. Marcus.

 15                 MR. MARCUS:   Thank you, Chief Justice.

 16                 I want to reiterate that a court with

 17     the power of injunction sits as -- as a court of

 18     equity.    And one thing that the Court should not

 19     overlook is the basic principle of equity that

 20     wrongdoers have to give back the money that they

 21     took unlawfully.    AMG asks the Court to

 22     disregard that principle.      But the Court should

 23     have that principle firmly in mind when it

 24     decides this case.

 25                 It should uphold the history and




                  Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 61 of 71

                                                              59


  1     tradition and affirm once again that a permanent

  2     injunction includes the power to restore victim

  3     money that was wrongfully taken from them.          And

  4     I don't think that -- that anything in Sections

  5     19 or 5(l) rise to the level of an unmistakable

  6     inference, which is the standard that is

  7     required under Porter.

  8                So the Court should affirm the

  9     judgment below.    Thank you.

 10                CHIEF JUSTICE ROBERTS:      Thank you,

 11     counsel.

 12                Rebuttal, Mr. Pattillo.

 13             REBUTTAL ARGUMENT OF MICHAEL PATTILLO

 14                 ON BEHALF OF THE PETITIONERS

 15                MR. PATTILLO:    I heard the Commission

 16     say that this case should be decided by looking

 17     at Congress's intent when it enacted 13(b).         And

 18     the way we determine Congress's intent is by

 19     looking at the words on the page.

 20                Congress used the word "injunction"

 21     with a clear historical meaning.       Even if, in

 22     certain cases like Porter and Mitchell, that

 23     term might be construed to carry with it other

 24     equitable remedies, we know that's not the case

 25     here.




                Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 62 of 71

                                                               60


  1                Even under Porter and Mitchell, Porter

  2     and Mitchell make clear that you must look at

  3     the statute and ask if another feature impliedly

  4     precludes broader relief.      The Commission

  5     suggests that standard isn't met here.        But all

  6     we have to do is look at Porter.

  7                In Porter, the existence of another

  8     provision providing a damages remedy was

  9     sufficient for the Court to conclude that it

 10     should not also imply that same damages remedy

 11     into the provision at issue.      That is precisely

 12     what the Commission is trying to do here.        It is

 13     trying to get precisely the same relief that

 14     would have been available under 5(l),

 15     injunctions and other equitable relief.

 16                It's trying to get precisely the same

 17     relief available under Section 19 but without

 18     complying with any of its safeguards.        I heard

 19     the Commission say that sometimes pathways --

 20     one pathway might be more attractive.        Well, of

 21     course, it's going to be more attractive for the

 22     Commission to proceed under Section 13 than

 23     Section 19, where it doesn't have to comply

 24     with, for example, the heightened proof

 25     requirement, where it doesn't have to comply




                Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 63 of 71

                                                             61


  1     with the limitations period.      I -- I didn't hear

  2     a single response to why Congress would have

  3     intended to allow the same relief under two

  4     pathways yet only provide protections in one but

  5     not the other.

  6                And the absence of a limitations

  7     period is something that Meghrig pointed out.

  8     It would be truly striking for a statute to

  9     award retrospective monetary relief but not

 10     include a statute of limitations.       That applies

 11     equally here but even more so when you consider

 12     what the Commission's core mission is here.

 13                Here, the -- the Commission first

 14     investigated this conduct, it first asked

 15     Mr. Tucker about his disclosures, in 2002.        Yet,

 16     subject to no limitations period, it sat on its

 17     hands for a decade.

 18                Now, if it were following the

 19     prescriptions that Congress provided, in 2002,

 20     if it thought that there was something wrong

 21     with the disclosures, it should have gone in

 22     then.   It should have thought to bring a stop to

 23     it.   It could have gone -- it should have gone

 24     to administrative processes to make clear that

 25     this particular remedy -- or, excuse me, that




                Heritage Reporting Corporation
               Official - Subject to Final Review
Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 64 of 71

                                                             62


  1     these particular disclosures, which are

  2     widespread throughout the industry, were, in

  3     fact, not acceptable and a violation of the 5(l)

  4     act.   But it didn't do that.     And this case

  5     shows precisely why holding the Commission to

  6     its core mission of providing prospective

  7     monetary -- prospective guidance to business

  8     about what conduct is prohibited is so

  9     important.    It's exactly what Congress intended.

 10                And the entire structure of the -- of

 11     the Commission's mission is being altered by it

 12     choosing to go down the easy path of render --

 13     racking up huge judgments under 13(b) without

 14     the protections that Congress provided under

 15     Section 19.

 16                If there are no further questions, I

 17     would ask that the judgment of the court of

 18     appeals be reversed.     Thank you.

 19                CHIEF JUSTICE ROBERTS:      Thank you,

 20     counsel.   The case is submitted.

 21                (Whereupon, at 11:07 a.m., the case

 22     was submitted.)

 23

 24

 25




                Heritage Reporting Corporation
                      Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 65 of 71                                                          63
                                          Official - Subject to Final Review
                                47:12 54:7 56:13               Alexander [3] 6:12,24 19:1 associated [1] 35:7                    between      [7] 13:7,16 23:1,2
                  1          able [2] 18:1 40:10               Alito [16] 12:9,10,18 13:6  assume [2] 8:8 32:15                   32:2 37:1,4
1.3 [4] 55:12 56:18 57:25    above-entitled [1] 1:14            14:6 15:13,16,19 40:4,5,19 assumed [1] 20:11                     beyond [4] 4:2 10:25 42:22
 58:4                        absence [2] 45:15 61:6             41:7,19 42:17 43:14 55:14 assuming [2] 11:10 20:8                 53:24
10 [2] 38:4,7                absent [1] 16:5                   Alito's [2] 45:2 52:20      attempt [1] 56:24                     bill [2] 45:5,12
10:00 [2] 1:16 3:2           absolutely [2] 37:12 38:24        alleged [2] 14:1,2          Attorney's [1] 36:12                  billion [5] 13:11 55:12 56:
100 [1] 38:5                 absurd [1] 29:7                   allow [1] 61:3              attorneys [1] 42:9                     18 58:1,4
11:07 [1] 62:21              abused [1] 37:11                  allowed [3] 9:15 30:8 57:   attractive [3] 48:6 60:20,            binding [1] 16:4
12 [1] 38:7                  acceptable [1] 62:3               22                                21                              bit [1] 36:25
13 [11] 1:12 8:11 36:3,6,18 accepted [1] 43:10                 allows   [4] 4:1   16:24 36:23,   authority [16] 9:7 18:15 29:    Black [1] 24:14
 37:25 44:13 46:15,20 51:    accepting [1] 43:12               23                                24 32:12,14 33:2,4,8,10 35:     Black's [2] 14:17 15:8
 17 60:22                    accord [2] 54:6,14                alluded [1] 33:4             18,19 53:8,17,20,23 54:5             Blue [1] 10:9
13(b [38] 3:13,20,23 4:13 5: accorded [1] 32:19                almost [2] 16:20 57:5       authorize [5] 9:6 14:15,24            bodies [1] 39:4
 2 6:23 7:16,19 8:22 9:2,3, according [2] 18:1 21:11           alone [1] 26:13              16:8 25:10                           body [2] 42:19 52:23
 21 10:1 12:1 16:2,13,18,22 account [2] 56:11,17               already [5] 12:13 23:11 34: authorized [3] 3:24 7:19              books [1] 44:7
 19:24 24:1 26:1 27:4 29:    accounting [2] 9:23 22:17         23 40:24 44:7                     20:3                            bootstrap [1] 24:1
 15 30:20 31:15,21 32:1,24 accounts [1] 58:8                   altered [1] 62:11                 authorizes   [5] 3:14   4:3,8   borderline [1] 53:9
 33:14 34:25 41:25 42:7 43: accurate [1] 28:4                  although [1] 27:22                43:20 45:7                      both [2] 10:10 37:4
 8,19 45:6,19 59:17 62:13    acknowledged [1] 21:18            American [1] 54:18                authorizing [1] 29:16           bound [1] 39:17
13(b)'s [1] 28:23            acquired [1] 31:4                 AMG [3] 1:3 3:4 58:21             automatically [1] 7:24          boundaries [1] 36:17
13(b)(1 [1] 34:15            Act [22] 3:19,22 4:1 6:14 10:     amici [1] 28:8                    availability [1] 9:8            Branch [3] 53:4,5,16
1860 [1] 7:8                  3 16:19 21:25 28:10,13 29:       amok [1] 48:19                    available [7] 9:23,24 16:10     Brandeis [1] 37:8
19 [31] 4:7,20 8:9 15:25 18: 2,11 30:9 31:6,8,14 36:10,        amount [2] 13:13 14:1             39:22 45:11 60:14,17            Bread [1] 39:4
 16 25:23 27:11,15,22 31:6,      15,17 41:15 50:12 54:20       analogous [1] 57:6                award [3] 23:12 55:11 61:9      Breyer [11] 10:6,7 11:9,18
 12 32:1 36:2,3,7,22,23 42:      62:4                          another [6] 4:7 21:24 48:6        awards [1] 45:7                  12:8 37:6,7 39:9,24 47:9
 5 45:9,11,24,25 46:4,14 50:    Act's [3] 3:12 4:22 17:19       50:20 60:3,7                     away [2] 50:14,20                50:3
 13 51:1,10 59:5 60:17,23       action [3] 6:17 34:21 46:24    answer    [13] 16:7,15,18 35:                                     Breyer's [2] 26:6 48:24
 62:15                          activity [3] 40:8,11,22         21 39:7,9 40:5,6,14 47:8,
                                                                                                              B                  bridge [1] 11:1
19-508 [1] 3:4                  actually [5] 19:22 24:3 39:     10 49:19 53:19                   Back [15] 5:15 6:8 7:8,9 14:    brief [6] 10:9,10 27:10 41:
1914 [2] 4:23 39:9               24 52:7 55:22                 anticipated [1] 50:21              6 18:21 20:7,11 27:18 38:       21 46:6 54:19
1970s [1] 42:24                 add [3] 24:20 38:12 43:25      anticompetitive [1] 47:16          11 47:8 48:23 57:2,22 58:      briefly [1] 14:7
1973 [5] 19:14 21:15 39:11      addition [1] 51:4              antitrust [3] 49:5 50:1,12         20                             briefs [1] 10:8
 41:21 55:5                     additional [2] 23:15 31:19     appeals [10] 11:8,23,24 12:       backdrop [5] 8:14 19:14         bring [3] 36:17 37:12 61:22
19th [3] 9:14 35:9 41:5         address [5] 9:13 25:17 45:      1,3,7 26:10,17 52:24 62:18        45:21,22 54:13                 bringing [1] 38:19
                                                                                                 backward-looking [1] 5:6
                  2              20 47:13 51:15                APPEARANCES [1] 1:18
                                                                                                 backwards-looking         [1]
                                                                                                                                 brings [1] 49:10
2002 [2] 61:15,19               addressed [1] 25:14            appears [1] 33:22                                                 broad [13] 4:22 15:2 17:20
                                addresses [2] 22:1 41:23       application [1] 52:4              25:18                            20:17 26:8 28:11,13 32:7,
2012 [1] 38:3                                                                                    bad [5] 37:12 38:9 39:1 53:
2021 [1] 1:12                   adjudication [1] 37:1          applies [2] 6:22 61:10                                             10 42:8 43:2 47:14 51:2
                                adjudications [1] 16:4         apply [6] 4:25 11:2 17:14,        7,13                            broad-based [1] 52:10
269 [1] 13:25                                                                                    bank [2] 56:1 58:8
27 [2] 14:2 55:12               adjudicatory [1] 32:22          23 32:16 52:10                                                   broader [3] 33:24 36:22 60:
                                administrative [13] 16:21      Appreciate [1] 55:6               bargain [2] 39:11,14             4
                  3              18:6 29:20 40:1 44:6,21       approach [12] 5:16,22 6:1,        barred [1] 17:7                 build [1] 39:3
3 [2] 2:4 13:11                  46:2,23 48:11 49:6,8,11        16 11:8 18:22,23,25 19:8,9,      Barrett [13] 27:2,3 28:19       bunch [2] 36:20 50:13
                                 61:24                          19 34:25                          55:9,10,20 56:7,15,17,22       burden [1] 13:5
30 [1] 2:7
                                administratively [1] 31:8      appropriate [3] 4:4 34:5,8         57:13,25 58:11                 burdens [1] 29:20
30,000-foot [1] 53:25
                                administrator [1] 33:18        area [1] 28:12                    based [1] 26:4                  business [4] 37:9,13 38:24
                  4             adopt [2] 6:6 27:17            arguably [1] 19:5                 basic [3] 11:19 49:21 58:19      62:7
40 [1] 43:9                     advanced [1] 24:11             argue [2] 15:23 42:8              basically [4] 14:7 44:7 57:     businesses [2] 5:1 28:16
                                Aerospace [1] 37:2             arguing [1] 27:5                   23 58:10                       bygones [2] 10:23,24
                  5                                                                              basis [1] 42:8
                                affect [2] 28:7,7              argument [24] 1:15 2:2,5,8                                        bypass [1] 5:7
5 [6] 8:9 32:23 33:13 37:22                                                                      Bea's [1] 27:25
                                affirm [2] 59:1,8               3:4,8 6:3,11,12 7:11 8:16
 46:14 50:9
                                agencies [2] 32:9 53:18         9:13 10:15,17 19:7 20:4,5        Beach [1] 1:19                               C
5(l [11] 4:2 7:21 19:24 31:6,                                                                    bears [1] 13:5                  California [1] 54:18
                                agency [30] 4:23,25 5:7 16:     24:10,11,22 26:9 30:3 46:
 13 32:1 43:18 44:4 59:5                                                                         became [2] 39:12 45:9           called [1] 11:4
                                 4 17:12,21 21:4 29:12 32:      12 59:13
 60:14 62:3                                                                                      become [2] 9:9 42:2             came [1] 1:14
                                 13,13,17,19 33:6,8,10 34:1,   arguments [4] 10:14 42:
50 [3] 5:11 10:20 11:13                                                                          behalf [8] 1:20,22 2:4,7,10     cannot [4] 7:21 11:13 29:
                                 3 36:11 47:6,11,15,20 49:9     10 43:12 52:22
500 [2] 12:16 55:16                                                                               3:9 30:4 59:14                 21 35:13
                                 50:19 52:4 53:6,11,19,22      around [3] 10:20 12:16 50:
59 [1] 2:10                                                                                      behind [1] 19:9                 CAPITAL [2] 1:3 3:5
                                 54:7                           15
                  9             agency's [2] 32:22 47:3        article [2] 42:23 52:20           believe [1] 34:16               Cardinal [2] 38:11 39:3
                                ago [1] 5:12                   articulated [1] 23:4              Bell [1] 37:2                   carefully [1] 32:12
9   [1] 31:25
                                agree [2] 22:15 27:4           aside [2] 19:3,4                  below [2] 28:1 59:9             carried [2] 7:15 25:13
                  A             agreed [2] 40:3 56:2           asks [1] 58:21                    besides [1] 7:11                carries [1] 12:2
a.m    [3] 1:16
              3:2 62:21         ahead [1] 16:16                assets [4] 13:16 14:4 22:         best [1] 46:12                  carry [1] 59:23
ability [6] 33:16 36:21 46:1    AL [1] 1:4                      18 58:9                          better [2] 47:3 52:8            cars [1] 58:8

                                                      Heritage Reporting Corporation
Sheet 1                                                                                                                                              1.3 - cars
                 Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 66 of 71                                                         64
                                     Official - Subject to Final Review
Case [32] 3:4 8:14 9:21,21,    client [3] 27:5,19 28:7     conflict [1] 11:5            14 49:10 52:6,9,24 54:6,7,          Diction [1] 15:8
 25 10:9 12:12 13:10,23 17:    close [1] 11:11             confronting [1] 21:6         19 55:25 58:16,17,18,21,            dictionary [3] 7:10 14:18
 12 18:13 24:24 25:9 27:22     Code [2] 33:22,23           Congress [72] 4:20,23 5:7, 22 59:8 60:9 62:17                    15:9
 35:10 38:11,12,18 39:2 46:    coercive [1] 23:15           18,25 7:14,19,22 8:13 14:9 Court's [4] 26:22 30:20 35:          difference [2] 23:1,1
 5 53:1,2 56:3,6,9 57:21 58:   collected [1] 55:13          15:24 16:8 17:21 19:10,13, 6 52:22                              differences [2] 44:3,4
 24 59:16,24 62:4,20,21        collecting [1] 57:20         18,20,23 20:6,10,14,17,25 Courts [18] 10:18 11:8,12,            different [13] 13:20 19:5
case-by-case [1] 34:8          combination [1] 26:7         21:14,17 22:7 24:17 25:9,   19,23,24,25 12:6 16:5 26:            20:5 23:21 31:14 33:13,17
cases [30] 3:21 8:15 9:4,14,   combine [1] 26:12            12 29:6,23 30:8,19 31:9,18 16 30:22 32:9,10,16 38:6              43:22 44:1,17 46:23 51:8
 17 21:9 25:1 32:6 34:5 35:    come [4] 5:4 16:24 44:8 51: 32:15,19,20 33:1 37:2 40:    39:17 43:9,11                        55:23
 10 36:8,18 38:2,5,7 39:23      20                          19,20 41:4,9,12,13 42:18, courts' [2] 33:2,4                    difficult [3] 48:10 51:17 52:
 41:6,15 48:10,10,16 49:5,7,   comes [5] 21:2 45:24 46:     18,20 43:22 44:9,13,19 45: create [1] 31:8                       2
 9,10 52:1,8,24 54:18 59:22     13 55:23,25                 6,16,21 47:5,10,12,17 48:1 created [1] 39:10                    directed [1] 14:21
causes [1] 6:16                comfortably [1] 36:1         50:21,24 53:15,20 54:12    criminal [3] 13:10 14:5 56:          directly [1] 41:23
cease-and-desist [8] 16:       comments [1] 41:22           55:1 59:20 61:2,19 62:9,    3                                   Dirty [1] 27:8
 13 31:17 37:19,22 44:5,22     commerce [1] 28:12           14                         current [2] 6:8,8                    discern [1] 19:20
 46:3 49:1                     COMMISSION [57] 1:7 3:6, Congress's [6] 46:9 52:23 cutting [1] 57:23                         disciplined [1] 5:22
ceased [2] 40:8,12              14 4:18 5:4 12:25 13:4,19    54:4,20 59:17,18                                               disclosed [1] 42:8
center [1] 46:9                 14:16 15:15 16:24 23:21,     Congressional [1] 26:9
                                                                                                       D                    disclosures [4] 28:3 61:15,
centuries [1] 35:21             23 25:25 28:14 29:18,22      conjunction [1] 34:6          D.C [2] 1:11,21                   21 62:1
Century [3] 9:14 35:9 41:5      30:8 31:7,11 32:2,24 33:1,   consider [1] 61:11            damage [1] 37:23                 discounted [1] 38:18
certain [4] 22:16 46:17 48:     15 34:16 36:2,9,15 37:3      consist [1] 21:20             damages [8] 22:1,3,4 39:1        discussed [2] 29:3 51:12
 6 59:22                        39:10,15 40:1 42:1,4 44:     consistent [2] 21:21 29:12    45:11 55:11 60:8,10              disgorgement [1] 16:1
certainly [8] 14:4 15:3 23:     20 46:6 47:12 48:7,8,13      Constitution [1] 5:23         damaging [1] 41:24               disregard [1] 58:22
 8 26:14 32:18 36:5,11 50:      49:5,7 51:9,11 52:1,5,8,9    constitutional [1] 39:18      date [1] 13:18                   dissent [5] 24:11,13,16,17
 23                             54:4 56:13 59:15 60:4,12,    construe [2] 5:24 32:11       day [1] 41:15                     27:25
Chamber [1] 28:9                19,22 61:13 62:5             construed [1] 59:23           deal [4] 9:13 48:2,16 49:22      distinction [2] 24:2 27:7
change [3] 5:13 8:16 43:5      Commission's [9] 29:14        consumer [9] 4:8,19 18:12,    debate [2] 45:10,25              distinguishable [2] 21:9
changed [1] 11:7                33:14 42:3,9 43:1,4 46:1     15 39:12 42:3 49:8,23,25      debated [1] 46:4                  26:4
changing [1] 11:21              61:12 62:11                  Consumers [5] 9:9 32:4        decade [1] 61:17                 distribute [2] 56:4,14
checks [1] 57:23               common [1] 55:3               44:23 55:23 56:5              deceived [1] 28:4                distributed [6] 12:13,17
CHIEF [42] 3:3,10 5:9 6:25     community [3] 37:9,11 38:     contemporary [1] 7:10         deception [1] 48:18               55:15,22 57:3 58:1
 7:2 8:2,5,8 10:5 12:9 14:8     24                           context [4] 25:5 32:17 43:    deceptive [6] 27:14 36:10,       District [3] 13:9,19 17:17
 15:18,21 18:19,21 19:2,3      companies [1] 40:3            13 50:12                      14 47:16 50:6,8                  divvying [1] 13:20
 22:10 24:5,7 27:1 28:20       company [2] 38:16,17          contexts [1] 7:7              deceptiveness [1] 49:22          doctrines [1] 23:5
 29:25 30:5 32:5 33:5,20       comparatively [1] 51:18       continuing [1] 8:7            decide [3] 13:4 24:24 53:        doing [7] 14:21 33:15 34:
 34:10,13 37:5 40:4 43:15      compared [2] 38:6 56:18       continuously [1] 11:21        16                                22 36:1 37:17 41:9 42:21
 46:10 49:12,16 52:14,16       compelling [1] 7:4            contrary [1] 45:8             decided   [4] 11:15   12:7 42:   dollars [8] 12:16 13:12 14:
 55:8 58:13,15 59:10 62:19     compensation [2] 8:20 15:     contrast [1] 5:2              4 59:16                           2 55:12,13,16 58:1,5
chiropractor [2] 38:14 39:      12                           Control [2] 21:25 37:13       decidedly [1] 18:25              done [2] 14:25 41:4
 20                            complaining [2] 39:13 42:     convicted [1] 27:7            decides [2] 48:14 58:24          down [1] 62:12
choice [4] 32:2 37:1 46:22      25                           copyright [1] 41:5            decision [2] 28:1,6              draw [4] 22:21 40:20 41:9
 47:5                          completed [1] 40:24           core [4] 47:8 50:16 61:12     declare [1] 47:15                 51:14
choose [1] 37:3                completely [1] 23:21          62:6                          decline [1] 6:20                 drink [1] 6:21
chooses [4] 31:7,11 36:3       complicated [3] 40:2 48:      corporation [1] 34:17         decree [3] 23:11,19,20           dubious [1] 27:7
 51:22                          10,17                        correct [3] 26:22 45:17 57:   defendant [1] 55:23              due [1] 39:18
choosing [1] 62:12             comply [3] 50:19 60:23,25     9                             defer [1] 16:5                   during [1] 11:8
chose [1] 50:6                 complying [1] 60:18           couldn't [5] 14:4 27:14 39:   defies [1] 7:16                  duty [1] 26:22
Circuit [6] 10:22 21:1,2,7     compromise [1] 37:15           20 45:23 54:12               define [3] 17:14,15 29:13
 28:2 46:5                     compromised [1] 37:14         counsel   [18] 8:3,7 15:23    defines [1] 14:18                            E
cite [2] 32:6 54:18            concern [4] 50:17 53:17        22:13 24:4,9 27:3 28:19      defining [1] 51:21               each [3] 36:25 44:23 57:20
cited [1] 46:6                  54:9,25                       30:1 32:5 34:11 43:17 49:    definition [1] 14:23             early [1] 18:14
cites [1] 41:21                concerned [2] 47:14,18         18 52:12 55:10 58:11 59:     defrauded [1] 57:1               easier [1] 36:6
Civil [1] 6:14                 conclude [1] 60:9              11 62:20                     delegated [1] 32:14              easy [2] 51:18 62:12
clarification [1] 55:21        concludes [1] 39:19           course [5] 5:21 39:17 40:1,   depart [1] 30:13                 echoes [1] 35:2
Clark [1] 24:15                conclusion [1] 38:16           14 60:21                     Department [2] 33:19 56:3        economy [1] 39:12
clauses [2] 31:13 51:1         conclusions [1] 51:14         COURT [67] 1:1,15 3:11 5:     depending [1] 9:10               economy-wide [1] 47:13
Clayton [1] 54:20              conduct [15] 5:5 9:11 16:      4,13 6:11,14,18 8:17 11:4    describe [1] 22:22               edition [1] 14:17
clean [1] 27:6                  25 17:15 18:10,17 27:14       12:3 15:3,7 16:24 17:17      described [1] 22:25              effect [1] 38:5
clear [9] 3:13,20 4:18 24:3     29:13 35:5,15 38:10 50:6      19:11 21:11 25:2 26:10,21    describing [1] 47:9              effective [1] 32:2
 25:11 35:22 59:21 60:2 61:     51:15 61:14 62:8              28:17 29:9,22 30:6,9,10      determination [1] 23:2           eight [1] 39:4
 24                            confer [1] 24:20               31:1,11 32:24 33:7,8,9,12,   determinations [1] 34:9          either [2] 11:23,25
clearer [3] 29:6 45:23 54:     conferred [2] 33:25 34:3       16,17 34:4 35:7,11,16,17,    determine [1] 59:18              elaboration [1] 31:24
 12                            confined [1] 5:17              18 36:24,24 38:22 39:15,     determines [1] 23:13             else's [1] 11:15
clearly [3] 31:2 47:3 51:3     confirm [1] 29:3               16,19 40:9 41:3 44:23 48:    deviate [1] 30:17                elsewhere [2] 22:2 25:10

                                                    Heritage Reporting Corporation
Sheet 2                                                                                                                              Case - elsewhere
                 Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 67 of 71                                                          65
                                     Official - Subject to Final Review
embedded [1] 30:19          exclude [2] 8:19 15:11               FitzGerald [4] 41:23,25 42: giving [2] 33:15 39:6          immigration [1] 53:10
Emergency [1] 21:25         excuse [2] 11:24 61:25                14,17                      glad [1] 55:19                 imminent [3] 3:23 9:4,8
empirics [1] 48:25          execution [1] 23:19                  FitzGerald's [2] 42:23 52: go-to-court [1] 49:2            impend [1] 18:4
enact [1] 50:5              Executive [3] 53:3,5,15               20                         good-bye [1] 11:2              impending [1] 18:4
enacted [12] 6:14,23 7:16,  exercise [1] 53:16                   flexibility [1] 37:3        Gorsuch [11] 22:11,12 24:      implicitly [1] 26:1
 19 14:10 18:16 19:23,24    exercised [1] 35:19                  flexible [1] 15:2            4 49:13,17,18,24 50:24 51:    implied [6] 4:6 6:17 21:19,
 20:25 30:19 42:1 59:17     exist [1] 58:6                       Florida [1] 1:19             7,16 52:12                    20,23 22:4
encompass [1] 13:12         existed [1] 45:13                    flowing [1] 56:8            got [1] 37:15                  impliedly [1] 60:3
encompasses [2] 13:23,      existence [2] 51:5 60:7              focus [2] 29:12 49:25       gotten [1] 27:15               imply [1] 60:10
 24                         exists [2] 13:2 16:22                focused [1] 34:20           govern [2] 43:2 54:22          implying [1] 6:16
encounter [1] 48:7          expanded [1] 37:19                   follow [1] 11:19            government [1] 56:1            important [6] 16:6 21:1 26:
enforce [10] 23:10,20,24    expansive [1] 6:4                    followed [1] 6:15           grant [5] 32:25 33:12,17 35:   15 28:14 42:2 62:9
 30:9 31:8 33:7,9,11,12 44: expected [1] 35:5                    following [2] 45:1 61:18     3 54:22                       impose [1] 29:9
 5                          expedient [1] 17:18                  follows [1] 33:6            granted [1] 35:16              imposed [1] 29:10
enforcement [7] 4:24 17: expertise [5] 4:25 17:14,               force [1] 23:16             Great-West [2] 8:21 15:4       incentive [4] 50:19 51:8,12,
 22 32:3 37:4 43:1,5 50:7      23 36:9 52:4                      forever [1] 58:10           guidance [2] 5:8 62:7          18
engage [3] 34:6 35:19 51:      expired [3] 15:20 35:12 58:       forfeiture [2] 13:8 14:5                                   incident [1] 9:15
 13                            12                                former [1] 41:22
                                                                                                             H              include [2] 37:20 61:10
enough [5] 18:9 26:13 34:      explain   [5] 35:24   36:2,9,13   forms [1] 22:16             ha  [2] 37:23 38:3
                                                                                                                            included [3] 7:24 47:18 50:
 24 52:3,3                     43:18                             forth [1] 46:18             half [1] 10:16                 25
enter [1] 40:10                explained [2] 15:3 23:17          forward [1] 52:21           hand [2] 38:21,22              includes   [3] 21:10    30:24
                                                                 forward-looking 34:20 handing 22:18
                                                                                                         [1]
entered [1] 40:9               explanation [2] 48:18 51:2                             [1]                                   59:2
entire [2] 20:19 62:10         explicitly [1] 45:19              found [1] 21:22             hands [2] 27:6 61:17           including    [3] 4:9   22:16 36:
entirely [3] 25:25 26:3 46:    expound [1] 36:16                 foundational [1] 30:14      happen [1] 12:19               23
 21                            expressly [4] 7:19 20:2 24:       founding 30:23
                                                                             [1]             happened [3] 34:24 35:8
                                                                                                                   income [1] 38:15
envelope [1] 53:12             22 31:12                          framed [1] 15:5                56:8               inconsistent [1] 25:18
environment [1] 5:25           extensive [1] 45:10               Frankfurter [1] 24:13 happening [1] 48:22         independent [2] 53:6,18
environmental [1] 53:10                                          fraud [1] 39:12       happens [3] 48:15 53:5 56: indicate [1] 42:23
episode [1] 27:8
                                             F                                          7
                                                                 free-wheeling [3] 5:16 6:1,                       indicates [1] 54:20
equally [2] 6:22 61:11         face [1] 51:3                16                         happy     [2] 35:1 42:16
                                                                                                                   indicating [1] 42:20
equitable [37] 3:17 4:3,6,     faced [1] 37:9              freebie [1] 48:13           harm [9] 4:19 5:3 8:20 9:4, individuals [1] 12:20
 15,16 7:15,20,24 8:18 9:20,   fact [11] 15:14 17:19 18:13 freezing [1] 22:18           8 15:12 16:23 18:5 40:23   industrial [1] 43:3
 24 16:9 22:16 23:5 25:6,       22:1 28:5 32:8 35:10 44:   friend [2] 6:3 33:21        harmed       [1] 44:24
                                                                                                                   industry [1] 62:2
 11,13 28:25 30:23 31:10,       18 45:4 55:3 62:3          front [1] 46:8              harmony [1] 32:1            inference [2] 31:9 59:6
 22 32:8,10 33:2,25 34:7       fact-finding [2] 48:9 51:13 FTC [30] 3:12 16:1,2,8,12,  harms [3] 3:18,25 29:1      inherent [5] 32:10 34:4 41:
 41:17 42:9 43:21,25 44:12     facts [1] 36:21              19 21:3,13 27:14,17,21 28: hear 3:3 39:7 61:1
                                                                                             [3]
                                                                                                                    2 44:16 54:8
 54:8,15 56:24 57:10 59:24     fairly [2] 22:24 47:14       10 29:11 30:9 35:16 36:17 heard 14:12 59:15 60:
                                                                                               [3]
                                                                                                                   inherently [2] 30:24 51:17
 60:15                         familiar [2] 10:13 50:2      37:16 38:1,25 39:6,13 40:   18                         initial [1] 23:2
equity [9] 14:12 15:10 24:3    famous [1] 38:11             15 41:22 42:25 43:11 49:1  Heder    [1] 46:5
                                                                                                                   injunction [69] 3:15,16 4:3,
 30:14,22 35:6 54:21 58:18,    far [2] 22:20 49:10          50:4 55:18 56:4 57:2       heightened [2] 4:10 60:24 5 7:15,20,23 8:23 9:1,16
 19                            fault [1] 45:12             FTC's [3] 18:14 26:11 37:   held [8] 15:7 21:2,18 25:4   10:1,1 14:16,18 15:6,6 16:
error [4] 13:5 26:19,20,24     favor [3] 12:19 24:24 26:11 10                           54:19 56:11 57:24 58:9      9,12 17:5,7,9,16,25 18:4
especially [1] 3:20            fear [1] 47:10              full [1] 57:25              help [1] 22:13               19:21 21:5,10 22:15 23:10,
ESQ [3] 2:3,6,9                fears [1] 38:23             function [2] 11:20 31:16    historical [1] 59:21         16,18,24 25:5,10,12,17 28:
ESQUIRE [2] 1:19,21            feature [1] 60:3            functional [1] 44:4         history [9] 18:14 26:24 37: 24,24 29:3,4,8,8 30:24 31:
essentially [1] 47:25          features [6] 3:19 4:17 7:17 functions [1] 57:5           7 42:8 45:3,5,18 50:4 58:   3,18,23 32:7,7,25 33:22 34:
establish [1] 16:3             10:3 25:8 29:2                    Fund [1] 13:1                  25                           6 35:3,4,11,13,17 41:2 44:
ET [1] 1:4                     FEDERAL [9] 1:7 3:5 13:1          fundamentally [1] 31:14     hit [1] 39:1                    7,8,16,17 45:22 54:5,19,22
evaded [1] 4:13                 30:9 36:24 48:14 52:6,9          further [6] 4:3 7:20 25:11  hold [1] 28:14                  55:4 58:17 59:2,20
Even [13] 4:14 9:3 14:10 17:    54:6                              43:20,25 62:16             holding [1] 62:5               injunctions [12] 3:17,18 4:
 24 19:19 21:22 36:11 39:3     feels [1] 36:15                   future [1] 34:21            holds [1] 7:1                   2 9:22 15:2,11 29:16,19
 43:11 54:17 59:21 60:1 61:    Fernandina [1] 1:19                                           honestly [1] 12:22              43:20 44:11 54:13 60:15
 11                            few [1] 38:5                                   G              Honor [2] 6:9 11:3             injunctive [7] 30:18 31:5
everybody [1] 57:23            figured [1] 5:19                  gained [1] 57:3             hope [1] 16:7                   35:20 41:1 43:23,24 54:22
everything [1] 11:13           figuring [2] 20:10 57:21          gains [2] 27:18 30:25       houses [1] 58:8                injuries [1] 9:10
exact [4] 21:5 43:12 49:3      find [5] 7:4 36:21 37:17,18       gave [3] 47:5,12 54:4       huge [2] 42:19 62:13           injury [1] 4:9
 56:19                          39:22                            general [4] 4:23 9:19 17:20 hundreds [1] 33:23             innocent [1] 13:24
                               finding [1] 18:24                 28:13
exactly [6] 14:25 32:20 44:
                               fine [1] 57:5                     getting [2] 17:7 56:23
                                                                                                            I               inquiring [1] 40:16
 10 47:23 50:9 62:9
                                                                                             idea [1] 19:9                  instance [2] 8:14 39:16
example [3] 24:17 35:3 60:     finish [1] 49:18                  give [12] 4:25 12:5 17:25                                  instances [2] 23:7 48:6
                                                                  24:19,21 26:22 32:2 48:13, ignorant 24:18
                                                                                                         [1]
 24                            firmly [1] 58:23                                                                             instead [6] 26:2 28:16,17,
                               First [9] 3:20 6:10 11:4 12:       24 52:5 57:22 58:20        ill-gotten   [1] 27:18
exception [1] 23:9                                                                           illegally [1] 31:4              25 31:11,21
exceptional [1] 38:2            3,7 18:21 39:16 61:13,14         given [3] 19:14 23:12 31:4                                 integrity [1] 47:24
                               fits [1] 36:1                     gives [3] 36:20,20,21       imagined [1] 42:1
Exchange [1] 41:15                                                                                                          intellectual [2] 9:14 35:9
                                                         Heritage Reporting Corporation
Sheet 3                                                                                                                      embedded - intellectual
                  Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 68 of 71                                                           66
                                      Official - Subject to Final Review
intended [6] 19:19 30:10          46:10,10,11 47:7,9,22 48:     level [1] 59:5                  14 27:6,21 29:8 33:6,7 39:     20
 31:9 54:6 61:3 62:9              21,23,24 49:4,12,12,16,16,    liabilities [1] 13:3            5 46:21 48:24 51:24 55:2       most [8] 14:8,17 18:13,14
intent [5] 52:23 54:4,14 59:      18,24 50:3,23 51:7,16 52:     liberal [1] 18:23               meaning [3] 5:19 36:16 59:     19:10 32:8 49:4 58:7
 17,18                            12,14,14,16,17,19 55:6,8,8,   light [2] 5:19,25               21                             motive [1] 6:23
intention [1] 54:21               10,14,20 56:3,7,15,17,22      limit [2] 3:22 31:10            meaningful [1] 32:3            much [12] 7:25 10:25 22:9
intentions [1] 53:11              57:13,25 58:11,13,15 59:      limitations [6] 4:10 25:24      meaningless [2] 4:12 25:       46:21 47:11 49:22 51:2 55:
interested [2] 49:19 53:25        10 62:19                     61:1,6,10,16                     25                             14 56:15 57:18,19 58:3
interpret [2] 38:22 51:5         Justice's [1] 18:21          limited [7] 3:20 9:4,21 10:2      means [4] 3:15 10:1 28:24,     muscle [1] 38:17
interpretation [7] 6:20 7:       Justices [2] 24:12,14         25:15 29:4 44:11                 25                             must [3] 4:20 5:4 60:2
 25 10:21 11:6 26:23 46:20       justification [1] 41:8       limits [2] 4:12 29:23             meant [4] 4:16 19:22 55:4
 47:25                                                        line [4] 22:21,24 40:20 41:       57:11
                                                                                                                                           N
interpreting [2] 7:7 26:11
                                               K               10                               mechanism [3] 4:20,24 17:      naked  [1] 35:14

interprets [1] 5:14              Kagan [15] 18:19,20 20:1,4, line-drawing [1] 22:14             22                             narrow [2] 5:3 16:19
intervening [1] 5:12              20,23 22:5,9 46:10,11 47:7, lines [1] 8:8                     mechanisms [1] 35:20           nature [1] 23:19
inventiveness [1] 15:4            22 48:21,23 49:4            link [1] 9:6                      Meghrig [2] 25:4 61:7          necessary [1] 37:12
investigated [1] 61:14           Kavanaugh [7] 24:6,7 26: listen [1] 6:13                       member [1] 14:23               necessity [1] 31:5
invoke [3] 4:20 31:21 33:2        5,25 52:15,16 55:6          litigant [2] 39:16 44:23          members [2] 14:9,14            need [12] 17:6,11,12 18:12
invoked [1] 35:7                 keep [2] 30:11 36:19         litigating [1] 52:8               mens [1] 46:17                  19:22 24:20 25:2 31:20,23
invoking [1] 43:8                kick [1] 26:17               little [3] 36:25 43:4 50:19       mentioned [4] 7:17 10:3         36:16 44:14 52:2
involve [3] 9:18 32:9 39:25      kind [8] 24:22 34:24 37:23 Liu [1] 30:15                       19:16 25:8                     needed [2] 23:16 25:4
involved [2] 13:13 25:7           38:18 46:17 47:5 49:21 50: LLC [1] 1:3                        mentioning [1] 4:15            needs [1] 29:17
involves [1] 32:13                15                          loan [1] 36:14                    mentions [1] 22:2              Neither [5] 25:7,9,14,20 42:
involving [1] 32:16              kinds [1] 46:23              long [1] 26:24                    merely [1] 30:10                7
irrelevant [3] 46:21 48:1,5      knowing [1] 27:13            Long-standing [1] 26:19           met [1] 60:5                   Netflix [1] 27:9
isn't [7] 10:18 20:11 50:16      known [1] 20:17              look [14] 7:5,10 14:17 20:        method [2] 6:19 7:25           never [6] 10:23 13:25 14:2,
                                                                                                                                11 29:10 50:22
 53:19 57:2,3 60:5                             L               15,18 21:20,24 22:24 38:         MICHAEL [5] 1:19 2:3,9 3:
                                                                                                                               New [9] 13:9 16:3 18:24 19:
issue [11] 12:4 13:16 20:9       la [1] 7:24                   10,10 44:18 55:1 60:2,6          8 59:13
 23:16 26:21 30:24 33:3 41:                                   looked     [3] 5:18 28:2 42:6     middle [1] 37:25                8,9 39:14 53:16,20 54:17
                                 Labor 33:19
                                          [1]
                                                                                                                               nice [1] 48:1
 3 45:15 50:25 60:11
                                 lack [1] 50:10               looking      [5] 19:13 21:17,19   might [7] 9:23 16:3 17:17
issued [2] 13:9 23:18                                          59:16,19                         23:10,16 59:23 60:20           Nineteen [1] 37:24
                                 lackadaisical [1] 42:25                                                                       Ninth [2] 28:2 46:5
issues [2] 5:10 54:10            laid [2] 47:2 50:12          looks [1] 8:17                    million [4] 12:16 14:2 55:
itself [7] 4:5 7:16,23 8:22 9:                                                                                                 nobody [1] 42:1
                                 language [11] 4:4 5:17 6:5 lot 6:2 32:5 36:9 48:15,            12,16
                                                                   [8]
 3 18:11 45:19                                                 18 50:1 56:21 58:5               millions [1] 56:20             non-parties [1] 52:11
                                  7:6 8:10 9:2 20:17 31:15                                                                     none [1] 56:5
                                                              lower [2] 11:12 38:21             mind [4] 5:18 36:19 46:9
             J                    34:25 43:23 53:12
                                                                                                58:23                          nor [4] 24:21 25:7,14 42:7
January [1] 1:12                 large [1] 43:3                                M                mindset [2] 43:1,4             noted [2] 8:21 28:1
job [1] 17:22                    largely [2] 49:14,21         made 4:23 6:12 9:5 17:
                                                                       [6]                                                     nothing [3] 21:23 31:1 45:
                                 last [2] 6:21 30:15                                            mine [1] 11:14
JOEL [3] 1:21 2:6 30:3                                         21 39:25 41:22                   minute [3] 28:20 35:24 58:      4
joined [2] 24:12,14              later [3] 37:19 38:4 40:17   Madison [1] 10:25                                                notice [3] 4:11 5:1 39:19
                                                                                                13
joke [1] 10:12                   Law [17] 10:18 12:5 14:12, maintain [2] 47:23 53:21                                           noting [1] 13:22
                                  18 15:8 19:17 21:11 26:15 man [1] 27:12
                                                                                                misleading [1] 36:13
Judge [1] 27:25                                                                                 missing [1] 45:14              notion [2] 7:22 12:1
judges [1] 28:2                   27:19 28:16 30:19 34:19     MANAGEMENT [2] 1:3 3:                                            notwithstanding [3] 20:
                                  35:22 38:21 42:19 45:22,
                                                                                                mission [3] 61:12 62:6,11
Judgment [6] 13:1 56:6,8,                                      5                                mistake [1] 10:20               16 26:23 28:5
 9 59:9 62:17                     22                          mandatory [3] 43:20 44:11,                                       novel [3] 47:15 48:7 51:15
                                 lawyerly [1] 15:4                                              mistakes [2] 10:19,19
judgment-proof [1] 58:7                                        17                               Mitchell [17] 8:15 20:14,15,   number [2] 26:10 56:20
judgments [1] 62:13              lawyers [2] 14:9,11          many [6] 30:20 34:5 36:7,8                                       numbers [2] 48:24 49:4
                                                                                                18 21:8 24:13,23 25:3,7,14,
judicial [1] 14:19               lead [1] 16:14                39:23 53:4
judiciary [1] 11:20              leads [1] 40:7               Marbury [1] 10:25
                                                                                                21 26:3,7,16 59:22 60:1,2                  O
                                 least [6] 11:12 19:5 32:12                                     Mitchell's [1] 20:16           obligation [1] 17:13
junctions [1] 8:19                                            MARCUS [41] 1:21 2:6 30:          mode [1] 11:6
jurisdiction [1] 35:6             49:6 50:11 53:18             2,3,5 32:18 33:11 34:2,15                                       obtain [1] 16:1
                                 leave [1] 26:13                                                monetary [23] 3:18,24 4:8      obvious [2] 38:8,10
JUSTICE [145] 3:3,11 5:9 6:                                    35:1 36:5 39:8 40:11,25          8:20 9:7,15 12:2 15:12,25
 25 7:2 8:2,4,5,6,8 9:12 10:     led [1] 47:2                  41:11 42:16 44:2 45:17 46:                                      obviously [2] 21:1 52:21
                                                                                                16:14 18:6 25:18,21 27:15
 4,5,5,7 11:9,18 12:8,9,9,10,    leeway [1] 6:3                11 47:7 48:4,22 49:3,14,20                                      Office [1] 36:12
                                                                                                28:18 29:19 35:14 45:7,25
 18 13:6 14:6,8 15:13,16,18,     legal [1] 51:14               50:23 51:11,23 52:13,18                                         official [1] 41:22
                                                                                                46:2,7 61:9 62:7
 18,19,21,21,23 16:16 17:1,      legislated [1] 8:13           54:2 55:7,19 56:10,16,19                                        often [3] 41:14 48:25 51:25
                                 legislates [1] 45:21                                           money [28] 12:12,21 13:13,     okay [2] 11:11 12:8
 4,24 18:19,19,20 19:3 20:1,                                   57:8,17 58:3,14,15               24 27:8 29:1 30:12 45:10,
 4,20,23 22:5,9,10,10,12,25      legislating [1] 54:13        married [1] 38:15                                                old [4] 10:12 18:23 19:19
                                                                                                20 46:8 50:14 55:11,22 56:
 23:17 24:4,5,5,7,8,12,14,       legislation [2] 7:18 20:25 materialized [1] 50:22                                             21:9
                                                                                                5,8,11,15,16,21 57:2,3,14,
 16 26:5,6,25 27:1,1,3 28:       legislative [3] 42:7 45:3,18 matter [4] 1:14 36:12 44:20                                      once [6] 35:6,17,18 43:7
                                                                                                14,16,21,22 58:20 59:3
 19,20 29:25 30:6 32:5 33:       lenders [1] 28:8              57:20                                                           48:1 59:1
                                 less [2] 9:9 26:19                                             money's [1] 57:24              one [23] 5:10,15 6:21,21 11:
 5,20 34:10,12,13,14 35:1,                                    matters [3] 19:10 21:2 37:        moreover [1] 29:11
 23 37:5,5,7,8 39:9,24 40:4, less-than-complete                                                                                23 12:24 13:17 14:14 24:
                                                         [1]
                                                                7                               morning [5] 3:4 10:7 22:12
 4,5,5,7,19 41:7,19 42:16      41:12                            mean [19] 3:17 7:9 10:24                                       21 26:6 36:6 38:20 42:17
                                                                                                24:9 52:18
 43:14,15,15,17 45:1,2,18     letting [1] 30:11
                                                                13:16 14:8 20:5,9 25:5 26:                                     43:23 46:13 47:2 48:5 52:
                                                                                                Moss-Magnuson [1] 37:
                                                        Heritage Reporting Corporation
Sheet 4                                                                                                                                    intended - one
                 Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 69 of 71                                                    67
                                     Official - Subject to Final Review
 2,3 54:25 58:18 60:20 61:     pathway [3] 48:5,11 60:20 powers [8] 31:10,23 32:8          proven [1] 27:22            recognizing [1] 50:8
 4                             pathways [6] 32:3 37:4 46: 33:25 34:4 53:2,22 54:10         proves [1] 51:25            reconcile [1] 34:24
one's [2] 52:2,3                23 47:1 60:19 61:4         practicalities [1] 12:11        provide [7] 5:8 15:25 22:   reconciled [1] 7:22
one-time [1] 8:25              PATTILLO [47] 1:19 2:3,9 practice [2] 38:14 48:8             15 31:7 32:3 40:21 61:4    recover [1] 18:1
ongoing [9] 3:22 9:4,8,11       3:7,8,10 5:9 6:9 7:1,13 8: practices [5] 37:13 47:13,      provided [4] 4:21 25:21 61: recovery [1] 31:3
 16:23 25:15 35:5,15 40:22      17 9:17 11:3,17,22 12:10,      15 50:9 51:21                19 62:14                   Red [1] 10:9
only [7] 29:8 32:14 38:2 39:    15,22 13:14 15:1,14 16:15,    precedent [1] 52:22          provides [1] 4:9            redress [5] 9:10 18:12,15
 5 40:17 48:11 61:4             17 17:3,10 18:8,20 19:16      precedents [2] 19:15 32:     providing [2] 60:8 62:6      44:25 56:12
opening [1] 7:17                20:2,12,21,23 21:16 22:6,7,    16                          provision [13] 4:7 14:10    Reed [1] 24:12
operating [1] 14:19             23 25:2 26:18 27:20 28:21,    precisely [5] 28:12 60:11,    16:20 22:1 25:22 33:13 34: reference [2] 9:3 28:23
opinion [2] 11:14 24:25         22 41:19 55:14,21 59:12,       13,16 62:5                   18,20 38:6 41:20 51:5 60: referred [1] 6:15
opportunity [1] 44:24           13,15                         precluded [1] 21:23           8,11                       referring [1] 39:24
opposed [1] 49:2               payday [1] 28:8                precludes [1] 60:4           provisions [4] 7:7 44:3 47: refers [1] 8:22
option [1] 12:24               paying [1] 13:2                preferred [1] 50:7            20 51:3                    reflect [1] 44:3
oral [5] 1:15 2:2,5 3:8 30:3   people [7] 36:13 38:9,13       premise [1] 20:8             proviso [1] 29:15           reflects [3] 31:15 49:15,21
order [18] 8:25 13:7,8,23       39:13 40:15 42:24 50:2        prescriptions [1] 61:19      punish [1] 53:7             refrain [1] 14:21
 15:5 16:13 17:3 30:25 31:     perceived [1] 45:12            present [1] 34:21            purpose [2] 3:13 4:21       regarding [1] 47:20
 17 35:7 37:19,22 40:9 44:     perfect [1] 10:18              presume [1] 25:12            pursue [2] 16:12 18:5       regime [1] 50:22
 22 46:1,3,7 49:1              perfectly [1] 11:15            presumption [3] 4:14 12:6 pushes [1] 53:11               regular [1] 38:7
orders [4] 32:22 33:14 44:     perhaps [5] 12:24 14:11         45:20                       put [6] 10:16 19:2,3,4 51:7 regulatory [1] 50:22
 5,6                            15:1 22:17 39:2               pretty [8] 5:16 10:13,21 21: 52:21                       reiterate [1] 58:16
ordinarily [1] 8:24            period [3] 61:1,7,16            14 24:3 35:22 41:24 46:21 puts [1] 33:3                 rejected [2] 6:11 12:1
other [24] 6:3 7:6,20 9:22     permanent [22] 3:14,15 7:      prevent [2] 53:7,13                                      relationship [1] 13:7
 10:16,16 16:9,20 23:5,14       14 8:19,22 9:1,1 15:11 16:    preventing [1] 34:21
                                                                                                        Q              relief [55] 3:17,18,24 4:1,4,
 24:24 25:10 29:8 33:21 34:     9,12 17:6,8,9,16,25 28:23,    Price [2] 21:25 33:18        question [25] 6:10 11:10,    6,8,15,16,19 7:15,21,24 8:
 7 38:22 43:25 44:12 51:2,      24 29:16 32:25 44:16 54:5     primary [4] 4:24 17:21 18:    11 12:12 13:8 14:7 16:6     20 9:7,15,20,22,24 12:2 15:
 4,6 59:23 60:15 61:5           59:1                          17 28:15                       19:11 21:5 27:23 28:22 35: 12 16:14 17:8 18:6 19:22
otherwise [1] 31:12            person [2] 14:20 34:17         principle  [7] 11:19 23:4 30: 17 40:6,7 42:18 45:2 49:9    22:16 25:6,11,13,19,21 26:
out [11] 5:19 12:25,25 20:     personam [1] 14:20              14 53:21 58:19,22,23          50:16 51:8 52:20 53:25 54: 1 28:18,25 29:19 31:5 32:
 10 28:9 43:9 47:2 50:2,12     perspective [3] 35:25 43:6     principles [2] 39:18 54:21 3,3,17 55:20                    4 33:16 35:8,21 41:18 42:
 57:21 61:7                     47:4                          prior [2] 23:11 45:8          questioning [1] 43:9         9 43:21,23,24,25 44:12 47:
outset [1] 25:9                Petitioners [8] 1:5,20 2:4,    problem [3] 22:14 52:25       questions [5] 18:22 26:6     20 54:23 60:4,13,15,17 61:
over [7] 8:25 11:7,7 14:1       10 3:9 30:7 55:25 59:14        53:14                         30:20 41:20 62:16           3,9
 22:18 48:19 56:4              phrase [1] 8:22                procedural [1] 47:18          quicker [1] 17:17           relies [3] 21:7,8,8
overall [1] 16:19              pick [1] 52:19                 proceed [2] 31:11 60:22       quickly [2] 5:5 16:25       rely [1] 44:14
overcome [1] 4:17              picking [1] 26:5               proceeded 44:20,21
                                                                             [2]            quite [3] 41:14 45:8 57:9   remains [1] 51:19
overlap [1] 13:15              piggyback [1] 44:15            proceedings [2] 40:2 46:8                      R          remedial [1] 35:8
overlook [1] 58:19             place [2] 48:20 57:11          process [5] 14:19 18:2,6      race [1] 58:8               remedies [27] 5:6 6:17 15:
overrule [1] 25:3              placed [1] 29:23                39:18 49:11
                                                                                            racking 62:13[1]             25 16:10 17:8 18:24 24:19
own [10] 30:16 32:22 33:14     plaintiff [4] 9:24 56:25,25    processes [8] 4:24 16:22 radically [1] 30:13               29:9 30:18 31:7,19 32:21
 36:21 46:1,2,7 48:9 51:13,     57:1                           17:21 29:12,20 46:3 47:21                                 34:7 36:22 39:15 44:9,10,
                                                                                            rampant [1] 39:12
 14                            plaintiffs [1] 57:4             61:24
                                                                                            range 33:25
                                                                                                     [1]                 15 45:25 46:2,7 51:4,6 54:
owns [1] 23:2                  please [2] 3:11 30:6           profit [1] 30:16              rather [3] 16:13 36:3 47:24 8,15 56:24 59:24
                               plus [3] 26:7,16,16            profoundly [1] 30:17                                      remedy [22] 17:18 18:11
            P                  point [11] 20:6,6 21:14 26:    program [1] 42:3
                                                                                            ratification [2] 26:9,16
                                                                                                                         21:19,21,24 22:4 23:15 24:
PAGE [2] 2:2 59:19                                                                          RCRA 25:5 [1]
                                12,13,17 33:21 38:20 39:7,    progressive [1] 37:11         rea [1] 46:17                18 27:15 35:14 39:22 40:
paid [1] 13:24                  8 57:9                        prohibited [4] 5:1 17:15                                   21,23 41:1,2,13 45:12 56:2
Park [1] 13:25                                                                              reaching 28:11 [1]
                               pointed [3] 28:9 43:9 61:7      29:13 62:8
                                                                                            read [3] 14:23 38:5 52:21    57:10 60:8,10 61:25
parse [1] 32:11                pointless [1] 4:5              prohibitions [3] 4:22 17:                                 remedying         [1] 57:16
part [5] 14:19 42:2 46:3 50:                                                                reading [4] 5:10 6:4 18:1
                               policy [3] 41:8,8 53:9          20 28:13
                                                                                             32:7
                                                                                                                        remind    [1] 50:4
 5 58:7                        pool [1] 13:17                 prohibitory [1] 31:18                                     render [1] 62:12
participated [1] 14:3                                                                       real [1] 54:3
                               Porter [28] 8:15 20:14,15,     pronounce [1] 17:13           really [5] 45:23 47:5 50:3  rendered [1] 25:24
particular [11] 12:4 14:22      16,18 21:8,18,18,22 24:11,    proof [2] 4:10 60:24                                      rendering [1] 50:17
 17:15 27:12 35:11 36:10                                                                     53:1 57:6
                                17,23 25:3,7,14,20 26:3,7,    properly [1] 35:7             reason [6] 5:7 12:5 15:24   repay [1] 12:25
 53:17 56:6,9 61:25 62:1        15 31:1 33:18 52:22 59:7,     property [6] 8:25 9:14 23:3, 23:15 29:21 34:16            repeal [1] 38:3
particularly [2] 48:9,17        22 60:1,1,6,7                  3,13 35:9
                                                                                            reasonable 8:12 27:12 repeated 46:16
                                                                                                                                      [1]
                                                                                                               [2]
parties [3] 9:19 13:24 16:5    Porter's [1] 7:25              prospective [2] 62:6,7                                    require   [1] 48:17
partnership [1] 34:17                                                                       reasoning [1] 6:24
                               position [5] 27:16 33:24       prospectively [2] 28:16       REBUTTAL [3] 2:8 59:12, required 12:20 13:11
                                                                                                                                     [4]
passed [6] 5:11,15,25 11:1      41:24 46:13 56:25              29:13                                                     39:21 59:7
 43:18 45:11                                                                                 13
                               possibility [2] 22:3 40:13     protection [5] 37:25 42:3 recent [1] 14:17                requirement [4] 4:11 29:
past [7] 3:18,25 4:8 8:20      possibly [1] 39:20              49:8,23,25                                                10 41:17 60:25
 15:12 23:7 29:1                                                                            recognize 50:24  [1]
                               power [11] 21:3 30:23,25       protections [8] 25:23 46: recognized [3] 30:15,21,        requires [3] 35:4 41:16 52:
patent [2] 35:12 41:5           32:10,19 34:3 37:10 47:11      15 47:19,24 50:13,18 61:4                                 4
path [2] 17:16 62:12                                                                         22
                                53:15 58:17 59:2               62:14                                                    requiring [2] 14:20 22:17
                                                     Heritage Reporting Corporation
Sheet 5                                                                                                                            one - requiring
                  Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 70 of 71                                                          68
                                      Official - Subject to Final Review
reservoir [1] 13:2              16 61:3                        side [8] 6:3 10:16 11:23,25     Stores [1] 54:18               Third [1] 4:7
resolve [1] 11:5                Sandoval [4] 6:12,24 7:12       33:21 49:23,25 50:1            Story [2] 22:25 23:17          Thomas [8] 8:4,5 9:12 10:
resolved [1] 55:1               19:2                           significant [2] 5:13 47:1       stretches [1] 53:12             4 34:12,13 35:2,23
resolves [1] 54:9               sat [1] 61:16                  similar [2] 6:11 24:10          striking [2] 29:11 61:8        Thomas's [2] 40:6,7
resources [1] 13:18             savings [2] 31:13 50:25        simple [1] 22:24                strikingly [1] 24:10           though [5] 21:22 35:25 39:
respect [2] 12:19 25:1          saw [1] 45:4                   simply [3] 9:20 10:18 12:3      strong [2] 39:3 46:13           24 46:20 47:22
respects [1] 36:7               saying [2] 29:7 33:1           since [3] 4:23 6:19 30:22       struck [2] 39:11,14            threatened     [3] 5:3 16:23
Respondent [4] 1:8,22 2:7       says [9] 4:2 15:9 31:12 32:    single [4] 16:20 28:11 29:      structure [2] 3:12 62:10        25:15
 30:4                            24 33:12 34:15 37:16 38:1      14 61:2                        stuff [2] 36:20 49:22          Three [7] 3:19 4:17 7:16 10:
response [1] 61:2                41:25                         sits [1] 58:17                  subject [6] 14:4 21:12 25:      2 25:8 28:2 29:2
responses [2] 6:10 54:1         scams [1] 48:19                situation [1] 9:18              23 27:8 31:2 61:16             throughout [2] 33:23 62:2
responsibilities [2] 5:8        scheme [3] 12:14 21:21 26:     situations [1] 16:22            submitted [2] 62:20,22         time's [1] 58:12
 13:21                           4                             six [1] 39:5                    substance [1] 50:11            time-consuming [1] 42:5
responsibility [2] 18:18        school [1] 14:13               Skechers [2] 38:10 39:3         substantial [1] 27:23          Title [1] 6:13
 28:15                          Scott [1] 36:13                slightly [1] 45:2               substantiation [1] 38:12       today [3] 5:21 6:8 51:9
rest [1] 55:17                  SEC [1] 43:12                  smoothly [1] 32:17              succeed [1] 42:11              Together [1] 31:25
restitution [13] 21:3,11,23     Second [3] 4:1 20:25 21:7      society [1] 11:21               successful [1] 42:12           toning [1] 38:17
 22:17 23:6,12,24,25 24:19      second-level [1] 29:15         somebody [1] 11:14              sue [1] 36:23                  took [2] 11:8 58:21
 40:21,23 56:2 57:6             Section [59] 3:13 4:2,7,20     somehow [2] 7:14,22             sued [1] 35:16                 toothless [1] 39:13
restore [3] 56:24 57:11 59:      5:2 7:21 15:25 18:16 19:      someone [3] 3:21 23:11          sufficient [2] 18:11 60:9      totally [1] 25:17
 2                               24 21:24 25:22 27:11,22        27:18                          suggest [4] 19:12 21:13        traceable [2] 57:2,15
result [1] 12:24                 30:20 31:12,13,15,21 32:      sometimes [6] 16:3,17 18:       27:21 34:19                    TRADE [3] 1:7 3:5 51:21
results [1] 53:14                23,23 33:13,14 34:15 36:1,     8,10 53:8 60:19                suggested [1] 27:10            tradition [1] 59:1
resume [1] 40:17                 3,3,6,7,18,22,23 37:22 42:    somewhat [1] 36:22              suggesting [1] 45:5            traditional [7] 31:10,22 35:
resumed [1] 40:13                5 43:8,18,19,23 44:1,4,13     sorry [5] 16:18 20:23 27:20     suggests [1] 60:5               20 44:9,15 54:15,21
retrospective [6] 3:24 4:        45:6,9,11,24,25 46:4,14,14,    32:23 35:12                    suit [1] 31:2                  traditionally [7] 3:16 8:18,
 19 9:6,7 28:18 61:9             15,20 50:9,13 51:1,9,17 60:   sort [4] 5:18 6:6 25:16 32:     suited [1] 5:23                 19 15:10,11 29:5 41:4
return [4] 12:20 13:11 29:       17,22,23 62:15                 11                             summed [1] 31:1                transfer [1] 53:15
 22 30:25                       Sections [5] 8:9 31:6,25       Sotomayor [10] 15:22,23         superfluous [1] 50:18          Treasury [1] 55:17
returned [1] 23:4                32:1 59:4                      16:16 17:1,4,24 43:16,17       supersedes [1] 22:3            treatise [2] 7:9 23:18
reversed [1] 62:18              sectors [1] 43:3                45:1,18                        supplement [2] 5:3 16:19       triggered [2] 35:18 45:9
Rights [2] 6:14 18:24           Securities [1] 41:15           Southern [2] 13:9,19            support [1] 32:6               true [1] 14:10
ripped [1] 57:12                see [8] 10:11,14 20:21 21:     specific [4] 4:15 5:17 9:2      suppose [2] 13:3 14:14         truly [1] 61:8
rise [2] 31:4 59:5               19,20 38:20 39:5 51:2          32:21                          supposed [3] 18:22 19:13       trust [1] 58:10
ROBERTS [30] 3:3 5:9 6:         seek [17] 3:14 9:19 14:16      specify [1] 31:19               20:10                          try [1] 7:5
 25 7:2 8:2 10:5 12:9 15:18,     16:8 17:9 18:15 21:3,5 23:    spent [1] 58:5                  SUPREME [3] 1:1,15 21:         trying [7] 19:20 20:13 24:1
 21 18:19 22:10 24:5 27:1        23 28:18 32:24 33:6,16 35:    squarely [1] 33:3               11                              28:17 60:12,13,16
 28:20 29:25 32:5 33:5,20        13 39:15 53:20 54:5           stability [1] 26:14             surprise [1] 42:11             Tucker [7] 13:17,25 36:13
 34:10 37:5 40:4 43:15 46:      seeks [1] 23:22                stake [1] 55:11                 surprised [1] 12:23             55:24,24 58:6 61:15
 10 49:12,16 52:14 55:8 58:     seem [3] 46:19 50:24 57:6      standard [4] 27:13 35:2 59:     suspicious [1] 37:10           Tucker's [2] 13:10 55:13
 13 59:10 62:19                 seems [11] 10:15 16:10 34:      6 60:5                         sweep [1] 28:10                turn [2] 8:25 14:6
role [2] 5:23 31:14              19,22 35:25 46:11,25 47:      standards [1] 50:2              sworn [1] 6:19                 turned [1] 56:4
Root [1] 35:10                   22 52:24 56:23 57:4           started [2] 37:8 43:8                                          two [8] 6:9 11:22,25 20:24
roughly [1] 5:11                seized [1] 58:9                starts [1] 40:15
                                                                                                           T                   44:3 46:22 47:1 61:3
route [6] 49:1,2,6,8 50:7,7     self-defining [1] 50:10        state [1] 36:24                 tangential  [1] 26:8
                                                                                                                              type [2] 4:15 23:18
routine [1] 17:11               sense [7] 3:23 4:21 9:5 16:    STATES [5] 1:1,16 13:3,5        tells [1] 37:16                types [1] 34:7
rule [6] 12:3,18 23:9 30:7       2 18:7 48:25 53:1              33:22                          temporary [2] 17:5 18:3        typically [2] 35:4 40:14
 37:21,23                       sentence [1] 29:15             statute [21] 4:10 5:11,14,      tens [1] 56:20
ruled [1] 46:5                  separate [1] 25:22              24 16:11 19:17,18 20:19        term [4] 29:4 30:15 50:8 59:               U
rulemaking [3] 37:1 43:2,5      separately [3] 43:19 56:1,      21:4 22:2 25:8,15,20,24        23                             U.S [1] 36:12
rules [5] 16:3 43:2 50:5 51:     12                             26:20,20,23 29:17 60:3 61:     terms [7] 8:18 15:5,9 23:5     ultimately [2] 54:24 56:13
 20 52:10                       separation [3] 53:1,21 54:      8,10                           36:14 45:14 47:14              Unburn [2] 38:11 39:3
ruling [2] 12:4 30:13            10                            statutes [1] 5:14               test [1] 3:12                  uncertain [1] 52:3
run [1] 48:19                   serves [1] 31:13               statutory [6] 6:20 17:13 21:    text [3] 42:7 52:25 53:23      under [32] 4:13 5:23 11:1
running [1] 28:17               service [1] 16:21               21 26:4 53:8,12                textual [1] 44:2                15:25 16:1,10,12 18:2 19:
Rutledge [3] 24:12,16,16        set [1] 50:5                   step [3] 11:5 29:7 50:20        theoretical [1] 19:6            19 20:13 23:25 26:1 27:15,
                                settle [1] 40:3                stick [1] 53:22                 theory [1] 7:13                 22 29:14 33:13 36:1,18 37:
            S                   settled [1] 56:1               still [6] 8:10 11:11,12 26:20   there'd [1] 6:2                 13,19 38:6,7 47:13 50:11
safeguards    [3] 4:9   27:11   settlements [1] 39:25           40:22 41:14                    there's [12] 5:12 10:21 12:     59:7 60:1,14,17,22 61:3
 60:18                          Seventh [1] 10:22              stolen [2] 30:12 57:19           2,5 17:11 22:25 23:1 27:       62:13,14
safekeeping [1] 57:24           several [1] 49:6               stood [1] 57:1                   17 48:15 49:9 50:18 56:10     underlying [1] 23:20
same [15] 7:18 8:10 14:7        Sherman [1] 50:12              stop [8] 5:4 16:24 18:4,4       therefore [4] 31:18 35:12      understand [4] 13:11 27:5
 19:23 21:5 25:21 26:1 33:      shouldn't [1] 5:24              30:10 40:16 43:24 61:22         38:16 47:18                    39:21 53:4
 8 37:24 43:12,19 60:10,13,     shows [1] 62:5                 stopping [2] 18:10,17           thinks [3] 19:10,11 52:1       understandably [1] 47:17

                                                      Heritage Reporting Corporation
Sheet 6                                                                                                                      reservoir - understandably
                  Case 1:20-cv-03538-GLR Document 132-2 Filed 01/18/21 Page 71 of 71               69
                                      Official - Subject to Final Review
understanding      [8] 12:15   Wednesday [1] 1:12
 13:15,18 16:11 27:13 30:      well-established [1] 38:
 18 31:22 55:4                 21
understood [13] 3:16 7:6       whatever     [3] 32:19   33:9
 8:18 15:10 20:7,14 21:15      58:8
 29:5 41:21 42:19,20 45:6      whatsoever [2] 18:15 38:1
 55:2                          whenever [2] 33:24 34:16
undo [1] 11:13                 Whereupon [1] 62:21
unfair [3] 38:14 47:16 51:     Whether [15] 6:22 9:10,22
 21                            13:4 17:14,15 19:20 21:19
uniform [2] 10:21 11:13        23:3 28:23,25 44:20,22 53:
unimportant [1] 45:3           16 57:21
UNITED [5] 1:1,16 13:3,5       Whittaker [1] 24:14
 33:22                         whole [1] 19:9
unlawful [1] 30:25             whom [1] 14:20
unlawfully [1] 58:21           widespread [1] 62:2
unmistakable [2] 31:9 59:      wife [2] 38:15 55:13
 5                             will [11] 3:3 12:19,20 16:5
until [1] 18:16                37:17,18,18 38:1 39:21 55:
up [18] 13:4,20 26:5 28:21     20 58:1
 31:1 36:20,20,21 38:25 45:    wind [1] 56:13
 2 48:14 50:5 51:20 52:5,      wins [1] 12:5
 19 56:13 58:14 62:13          wished [1] 24:20
uphold [1] 58:25               wishes [2] 48:8 51:13
uses [3] 49:1,5,7              within [1] 33:3
using [2] 19:7 34:23           without [5] 9:3 29:19 31:
                               23 60:17 62:13
             V                 Wonder [1] 39:4
valid [1] 54:25                wondering [1] 47:4
value [1] 22:19                word [4] 4:5 7:23 14:12 59:
various [1] 25:23              20
version [2] 12:4 45:9          words [5] 19:17,18 24:25
versus [4] 3:5 6:24 10:25      55:2 59:19
 54:18                         work [1] 32:1
VI [1] 6:13                    workaround [1] 42:6
victim [1] 59:2                worked [1] 53:3
victimization [1] 44:25        works [1] 31:17
victimized [1] 32:4            worry [1] 38:1
victims [8] 4:11 12:13 55:     worth [1] 13:22
 15 57:11,13,15,18 58:2        worthy [1] 9:9
view [3] 6:7 27:17 29:14       wrap [2] 28:21 58:14
vigorously [1] 43:7            write [1] 24:25
violate [2] 3:22 34:18         written [1] 24:13
violated [1] 27:19             wrongdoers [2] 30:15 58:
violating [2] 3:21 34:18       20
violation [5] 31:20 37:20,     wrongdoing [2] 14:3 30:
 23 46:16 62:3                 16
violations [3] 3:23 25:16      wrongfully [1] 59:3
 30:11
violator [1] 30:11                               Y
virtually [1] 29:16            year   [1] 49:7
                               years [10] 5:11,12 10:20 11:
            W                  13 20:24 26:10 38:4,5 43:
wait [1] 11:9              10 53:4
wandered [1] 50:15         York [1] 13:9
wanted [6] 22:7 31:19 37:2
 42:6 44:10,19
wants [1] 29:19
war [1] 53:9
Washington [2] 1:11,21
water [1] 11:1
way [6] 10:14 18:5 27:17
 38:23 51:8 59:18
ways [2] 39:4,5

                                                          Heritage Reporting Corporation
Sheet 7                                                                                    understanding - York
